UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________________

GEORGE JOHN KUCHMA,

                                     Plaintiff,
                                                                    6:19-CV-766
v.                                                                  (GTS/TWD)


CITY OF UTICA, et al.,

                              Defendants.
_____________________________________________

APPEARANCES:

GEORGE JOHN KUCHMA
Plaintiff, pro se
905 Saratoga Street
Apartment 3
Utica, New York 13502

CITY OF UTICA – CORPORATION COUNSEL                                 ZACHARY OREN, ESQ.
Attorneys for Defendants
1 Kennedy Plaza, 2nd Floor
Utica, New York 13502

THÉRÈSE WILEY DANCKS, United States Magistrate Judge

                      ORDER AND REPORT-RECOMMENDATION

       This Court issued an Order and Report-Recommendation on July 30, 2019, granting

George John Kuchma’s (“Plaintiff”) application to proceed in forma pauperis and

recommending his Complaint (Dkt. No. 1) be dismissed without prejudice. (Dkt. No. 4.) On

August 23, 2019, Plaintiff filed an amended complaint. (Dkt. No. 9.) Hon. Glenn T. Suddaby,

Chief United States District Judge, adopted this Court’s Report-Recommendation and directed

Plaintiff to, within thirty-days, either notify the court whether his proposed amended complaint

(Dkt. No. 9) is the amended complaint on which he wishes to proceed or file a revised amended
complaint. (Dkt. No. 10.) Plaintiff did not respond to the Court’s order. Accordingly, due to the

passage of time, the Court construes Plaintiff’s amended complaint (Dkt. No. 9) as the operative

complaint and will consider whether it satisfies 28 U.S.C. § 1915(e) pleading standards. For the

reasons that follow, this Court recommends Plaintiff’s amended complaint be dismissed with

prejudice.

I.      SUFFICIENCY OF THE COMPLAINT

        A.      Standard of Review

        28 U.S.C. § 1915(e) directs that when a person proceeds in forma pauperis, “the court

shall dismiss the case at any time if the court determines that . . . the action . . . (i) is frivolous or

malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks monetary relief

against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B)(i)-(iii).

        In determining whether an action is frivolous, the court must look to see whether the

complaint lacks an arguable basis either in law or in fact. Neitzke v. Williams, 490 U.S. 319, 325

(1989). “An action is frivolous when either: (1) the factual contentions are clearly baseless such

as when the claims are the product of delusion or fantasy; or (2) the claim is based on an

indisputably meritless legal theory.” Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437

(2d Cir. 1998) (citations and internal quotation marks omitted). Although extreme caution

should be exercised in ordering sua sponte dismissal of a pro se complaint before the adverse

party has been served and the parties have had an opportunity to respond, Anderson v. Coughlin,

700 F.2d 37, 41 (2d Cir. 1983), the court still has a responsibility to determine that a claim is not

frivolous before permitting a plaintiff to proceed. See, e.g., Thomas v. Scully, 943 F.2d 259, 260

(2d Cir. 1991) (per curiam) (holding a district court has the power to dismiss a complaint sua

sponte if the complaint is frivolous).




                                                     2
         To survive dismissal for failure to state a claim, a complaint must plead enough facts to

state a claim that is “plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). While Rule 8(a) of the Federal Rules of Civil

Procedure, which sets forth the general rules of pleading, “does not require detailed factual

allegations, . . . it demands more than an unadorned, the-defendant-harmed-me accusation.” Id.

In determining whether a complaint states a claim upon which relief may be granted, “the court

must accept the material facts alleged in the complaint as true and construe all reasonable

inferences in the plaintiff’s favor.” Hernandez v. Coughlin, 18 F.3d 133, 136 (2d Cir. 1994)

(citation omitted). “[T]he tenet that a court must accept as true all of the allegations contained in

a complaint is inapplicable to legal conclusions.” Iqbal, 556 U.S. at 678. “Threadbare recitals of

the elements of a cause of action, supported by mere conclusory statements, do not suffice.” Id.

         Where a plaintiff proceeds pro se, the pleadings must be read liberally and construed to

raise the strongest arguments they suggest. Sealed Plaintiff v. Sealed Defendant, 537 F.3d 185,

191 (2d Cir. 2008) (citation omitted). Moreover, a pro se complaint should not be dismissed

“without giving leave to amend at least once when a liberal reading of the complaint gives any

indication that a valid claim might be stated.” Gomez v. USAA Fed. Sav. Bank, 171 F.3d 794,

795 (2d Cir. 1999) (citation and internal quotation marks omitted). However, an opportunity to

amend is not required where “the problem with [the plaintiff’s] causes of action is substantive”

such that “better pleading will not cure it.” Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir.

2000).




                                                  3
        B.      Summary of the Complaint1

        In September 2017, Plaintiff visited a Stewarts Shop at 425 Court St. in Utica, New York

and was accused of shoplifting and told not to return. (Dkt. No. 9 at ¶ 1.) Nearly a year later, at

5:00 a.m. on August 29, 2018, Plaintiff went to the same Stewarts Shop to purchase a pack of

cigarettes. Id. at ¶ 2. Plaintiff alleges he purchased cigarettes with no incident and went to an

outdoor picnic table to smoke a cigarette. Id. at ¶¶ 3, 4. He noted two Utica Police Officers

were near him and he engaged the officers in conversation. Id. at ¶¶ 5, 6. One of these officers

was Sergeant Abel. Id. at ¶ 5.

        According to Plaintiff, Sergeant Abel asked Plaintiff whether he knew the manager of the

Stewarts Shop did not want Plaintiff on the property. Id. at ¶ 7. Plaintiff replied the previous

incident occurred nearly a year ago and he had just bought cigarettes, so he did not think it was a

problem. Id. ¶ 8. Plaintiff asserted he told the officers he would leave after using the free air

pump to re-fill air in his bicycle tire. Id. at ¶ 9.

        Rather than letting him leave, Plaintiff alleges Sergeant Abel placed Plaintiff under arrest

and ordered him to put his hands behind his back. Id. at ¶ 10, 11. Plaintiff asserts he obeyed

Sergeant Abel’s orders and Sergeant Abel “tightly applied hand cuffs.” Id. at ¶ 12. According to

Plaintiff, Sergeant Abel then pulled on the handcuffs hard enough to cut into the skin on his left

wrist. Id. at ¶ 13. Plaintiff was next placed in the rear of a police car and transported to the

police station for processing. Id. at ¶ 14. Plaintiff stated the booking officer noted his hands

were bloody when he removed his handcuffs. Id. at ¶ 16. Plaintiff claims he spent




1
  The facts in the amended complaint and the original complaint are identical except for
Paragraphs 25-28, which describe Plaintiff’s excessive force claim in more detail. (Compare
Dkt. No. 1, with Dkt. No. 9.)


                                                       4
approximately 45 minutes in the handcuffs. Id. at ¶ 18. Plaintiff was issued a citation for

trespassing. Id. at ¶ 15.

       Based on the foregoing, the Court construes the amended complaint as asserting three

causes of action pursuant to 42 U.S.C. § 1983. First, Plaintiff alleges Sergeant Abel did not have

probable cause to arrest him for trespassing and, therefore, his detainment violated the Fourth

Amendment to the United States Constitution. Id. at ¶¶ 19-23. Second, Plaintiff alleges the level

of force used to effectuate his arrest was unreasonable in violation of the Fourth Amendment’s

prohibition against excessive force. Id. at ¶¶ 24-28. Specifically, he argues Sergeant Abel knew

or should have known that applying handcuffs tightly and then exerting upward force on the

handcuffs would cause an injury. Id. at ¶ 26. Plaintiff also attached photos of his wrists taken on

the day of the arrest and then again 20-days later to demonstrate the injury he suffered as a result

of the handcuffs. (Dkt. No. 9-1.) Finally, Plaintiff appears to assert a municipal liability claim

against the Utica Police Department and the City of Utica related to his excessive force claim.

(Dkt. No. 9 at ¶¶ 27-28.)

II.    ANALYSIS

       A.      Utica Police Department

       The Court notes Plaintiff added the Utica Police Department as a party to this lawsuit.

(Dkt. No. 9. at 1-2.) However, “[a] police department cannot sue or be sued because it does not

exist separate and apart from the municipality and does not have its own legal identity.” Baker v.

Willett, 42 F. Supp. 2d 192, 198 (N.D.N.Y. 1999) (dismissing claims against county sheriff’s

department) (citations omitted); see also Jackson v. Cty. of Nassau, 07-CV-245, 2010 WL

335581, at *5 (E.D.N.Y. Jan. 22, 2010) (“Under New York law, departments which are merely

administrative arms of a municipality do not have a legal identity separate and apart from the




                                                 5
municipality and cannot sue or be sued.”); see, e.g., La Grande v. Town of Bethlehem Police

Dep’t, No. 1:08-CV-0738 (LEK/DRH), 2009 WL 2868231, at *2 (N.D.N.Y. Sept. 1, 2009)

(“Since the Bethlehem Police Department cannot be sued pursuant to 42 U.S.C. § 1983, [the

plaintiff’s] [c]omplaint is dismissed as against the Town of Bethlehem Police Department.”);

Jenkins v. Liadka, No. 5:10-CV-1223 (GTS/DEP), 2012 WL 4052286, at *5 (N.D.N.Y. Sept. 13,

2012) (“Because the Syracuse Police Department is merely an administrative arm of the City of

Syracuse, it is not a proper defendant.”).

       Therefore, the Court recommends denying Plaintiff’s attempt to amend the caption to add

the Utica Police Department as a defendant.

       B.      False Arrest

       “To establish a claim for false arrest under 42 U.S.C. § 1983, a plaintiff must show that

the defendant intentionally confined him without his consent and without justification.”

Escalera v. Lunn, 361 F.3d 737, 743 (2d Cir. 2004) (internal quotation marks omitted). “A

section 1983 claim for false arrest is substantially the same as a claim for false arrest under New

York law.” Jenkins v. City of N.Y., 478 F.3d 76, 84 (2d Cir. 2007). “The existence of probable

cause to arrest constitutes justification and is a complete defense to an action for false arrest,

whether that action is brought under state law or under § 1983.” Id. (internal quotation marks

omitted). “[P]robable cause to arrest exists when the officers have knowledge or reasonably

trustworthy information of facts and circumstances that are sufficient to warrant a person of

reasonable caution in the belief that the person to be arrested has committed or is committing a

crime.” Weyant v. Okst, 101 F.3d 845, 852 (2d Cir. 1996). Even without probable cause to

arrest, “an arresting officer will still be entitled to qualified immunity from a suit for damages if

he can establish that there was ‘arguable probable cause’ to arrest.” Escalera, 361 F.3d at 743.




                                                   6
“Arguable probable cause exists ‘if either (a) it was objectively reasonable for the officer to

believe that probable cause existed, or (b) officers of reasonable competence could disagree on

whether the probable cause test was met.’” Id. (quoting Golino v. City of New Haven, 950 F.2d

864, 870 (2d Cir. 1991)); see also Caldarola v. Calabrese, 298 F.3d 156, 162 (2d Cir. 2002)

(stating that, “in situations where an officer may have reasonably but mistakenly concluded that

probable cause existed, the officer is nonetheless entitled to qualified immunity”) (citations

omitted). The test for qualified immunity is “more favorable to the officers than the one for

probable cause.” Escalera, 361 F.3d at 743.

       Here, Plaintiff has failed to cure his complaint from the shortcomings the Court

recognized in its initial ruling. (Dkt. No. 4 at 7.) Specifically, the amended complaint still

asserts facts that reveal Sergeant Abel had at least arguable probable cause to arrest Plaintiff for

criminal trespass. See id. Accordingly, the Court recommends Plaintiff’s claim for false arrest

be dismissed.

       C.       Excessive Force – Tight Handcuffing

       As the Court discussed in its initial decision, an excessive force claim based on the use of

handcuffs turns on the following factors: (1) whether the handcuffs were unreasonably tight; (2)

whether the defendants ignored pleas that the handcuffs were too tight; and (3) the degree of

injury to the wrists. (Dkt. No. 4 at 8.) Previously, the Court found Plaintiff’s excessive force

claim was deficient because he failed to address two of those factors, namely: (1) whether he

informed Sergeant Abel that the handcuffs were too tight, and (2) the extent of his injury. Id.

Plaintiff’s amended complaint successfully addressed the extent of his injury but added nothing

with respect to whether he complained that the handcuffs were too tight.




                                                  7
       However, recently the Second Circuit issued a decision clarifying the law with respect to

excessive force claims involving tight handcuffing. To that end, Cugini v. City of New York, 941

F.3d 604 (2d Cir. 2019), held that it was no longer a pre-requisite to a viable excessive force

claim for the individual to have specifically voiced protest to the officer that the handcuffs were

too tight. Id. at 615. Rather, the touchstone of an excessive force claim regarding tight

handcuffing turned on whether a reasonable officer would have known that the force used was

excessive. Id. at 614.

       Under this framework, the Court finds Plaintiff’s complaint adequately alleges an

excessive force claim regarding use of handcuffs. Specifically, the photo attached to the

complaint allegedly taken the day after the arrest shows lacerations on his wrists (Dkt. No. 9-1),

and Plaintiff alleged the handcuffs were bloody after cutting into his skin. (Dkt. No. 9 at ¶¶ 13,

17.) Given these allegations, a reasonable officer in Sergeant Abel’s position should have known

the handcuffs were too tight.

       Nonetheless, Cugini is also instructive regarding its discussion on qualified immunity.

When considering whether a defendant officer is entitled to qualified immunity the Court is

required to assess whether “under clearly established law, every reasonable officer would have

concluded that [the defendant’s] actions violated [the plaintiff’s] Fourth Amendment rights in the

particular circumstance presented by the uncontested facts and the facts presumed in [the

plaintiff’s] favor.” Brown v. City of New York, 862 F.3d 182, 190 (2d Cir. 2017).

       The Second Circuit in Cugini dismissed the plaintiff’s claims because the officer was

entitled to qualified immunity given the state of the law at the time of the arrest. To that end, the

Court concluded that, at the time of the plaintiff’s arrest (June 26, 2014), “[i]t remained an open

question in this Circuit whether a plaintiff asserting an excessive force claim was required to




                                                  8
show evidence that an officer was made reasonably aware of her pain by means of an explicit

verbal complaint.” Cugini, 941 F.3d at 616. In other words, clearly established law did not

require an officer to respond to non-verbal physical manifestations of discomfort regarding tight

handcuffing. Id. at 616.

       Here, Sergeant Abel is similarly situated to the officers in Cugini in every important

aspect. Specifically, the actions at issue here occurred in September 2017, at a time when the

law regarding excessive force and handcuffs was not clearly established. See id. (citing Shamir

v. City of New York, 804 F.3d 553, 557 (2d Cir. 2015); Arroyo v. City of New York, 683 F. App’x

73, 75 (2d Cir. 2017)). To that end, when Sergeant Abel arrested Plaintiff, it was an open

question “whether a plaintiff asserting an excessive force claim was required to show evidence

that an officer was made reasonably aware of her pain by means of an explicit verbal complaint.”

Cugini, 941 F.3d at 616. Therefore, absent allegations of such a verbal complaint, the Court

finds Sergeant Abel is entitled to qualified immunity on Plaintiff’s excessive force claim.

Accordingly, the Court recommends dismissing this claim.

       D.      Municipal Liability

       Qualified immunity applies to individuals, not municipalities. Askins v. Doe No. 1, 727

F.3d 248, 254 (2d Cir. 2013) (“Qualified immunity is a defense available only to individuals

sued in their individual capacity”). Thus, Plaintiff may still have a viable claim against the city

regardless of whether he has no individual claims. As noted in the Court’s previous decision, a

municipality may not be held liable under that section for the acts of its employees based on a

theory of respondeat superior. Monell v. Dep’t of Social Servs. of City of New York, 436 U.S.

658, 691 (1978); Blond v. City of Schenectady, No. 10-CV-0598, 2010 WL 4316810, at *3

(N.D.N.Y. Oct. 26, 2010). To sustain a section 1983 claim for municipal liability, a plaintiff




                                                  9
must show that he suffered a constitutional violation, and the violation resulted from an

identified municipal policy or custom. Monell, 436 U.S. at 694-695.

       An “official policy or custom” can be shown in several ways: (1) a formal policy

officially endorsed by the municipality; (2) actions taken by government officials responsible for

establishing municipal policies related to the particular deprivation in question; (3) a practice so

consistent and widespread it constitutes a custom or usage sufficient to impute constructive

knowledge of the practice to policymaking officials; or (4) a failure by policymakers to train or

supervise subordinates to such an extent it amounts to deliberate indifference to the rights of

those who come in contact with the municipal employees. Dorsett–Felicelli, Inc. v. Cty. of

Clinton, 371 F. Supp. 2d 183, 194 (N.D.N.Y. 2005) (citing Monell, 436 U.S. at 690-91).

“Custom denotes persistent and widespread practices, and thus proof of a single incident of

unconstitutional activity is not sufficient to impose liability under Monell . . . .” Ahern v. City of

Syracuse, 411 F. Supp. 2d 132, 139 (N.D.N.Y. 2006) (punctuation and citation omitted).

       Plaintiff’s allegations in this respect are conclusory and do not state a viable claim.

Specifically, two paragraphs in the amended complaint attempt to state a municipal claim. First,

paragraph 27 asserts the Utica Police Department has been sued before on excessive force

claims. (Dkt. No. 9 at ¶ 27.) However, such a claim—even if true—is irrelevant because being

sued is not tantamount to being responsible for instances of excessive force. Moreover,

paragraph 27 is not related to handcuffing. Similarly, paragraph 28 merely asserts the Utica

Police Department does not have a written policy on handcuffing techniques or the use of force

spectrum. Id. at ¶ 28. In sum, the Court finds Plaintiff’s amended complaint fails to allege

sufficient facts to state a viable municipal liability claim. As such, the Court recommends

dismissing Plaintiff’s municipal liability claim.




                                                    10
       E.      Leave to Amend

       Normally, when a pro se plaintiff’s complaint is facially deficient, he or she is given at

least one chance to amend the complaint to state a viable claim. Here, Plaintiff was granted such

an opportunity and still failed to state a claim. Given the nature of the claims at issue, the Court

finds Plaintiff would be unable to cure the deficiencies in the amended complaint and therefore

recommends Plaintiff’s amended complaint be dismissed with prejudice. Cuoco, 222 F.3d at

112.

       ACCORDINGLY, it is hereby

       RECOMMENDED that the amended complaint (Dkt. No. 9) be DISMISSED WITH

PREJUDICE; and it is further

       ORDERED that the Clerk serve a copy of this Order and Report-Recommendation on

Plaintiff, along with a copy of the unpublished decisions cited herein in accordance with the

Second Circuit’s decision in Lebron v. Sanders, 557 F.3d 76 (2d Cir. 2009) (per curiam).

       Pursuant to 28 U.S.C. § 636(b)(1), the parties have fourteen days within which to file

written objections to the foregoing report. 2 Such objections shall be filed with the Clerk of the

Court. FAILURE TO OBJECT TO THIS REPORT WITHIN FOURTEEN DAYS WILL

PRECLUDE APPELLATE REVIEW. Roldan v. Racette, 984 F.2d 85 (2d Cir. 1993) (citing

Small v. Sec’y of Health and Human Servs., 892 F.2d 15 (2d Cir. 1989)); 28 U.S.C. § 636(b)(1);

Fed. R. Civ. P. 72, 6(a).



2
  If you are proceeding pro se and are served with this Order and Report-Recommendation by
mail, three additional days will be added to the fourteen-day period, meaning that you have
seventeen days from the date the Order and Report-Recommendation was mailed to you to serve
and file objections. Fed. R. Civ. P. 6(d). If the last day of that prescribed period falls on a
Saturday, Sunday, or legal holiday, then the deadline is extended until the end of the next day
that is not a Saturday, Sunday, or legal holiday. Fed. R. Civ. P. 6(a)(1)(C).



                                                 11
Dated: January 30, 2020
       Syracuse, New York




                            12
Jackson v. County of Nassau, Not Reported in F.Supp.2d (2010)


                                                                           detainees or criminal defendants. The defendants now move,
                                                                           jointly, for summary judgment pursuant to Rule 56 of the
      KeyCite Yellow Flag - Negative Treatment                             Federal Rules of Civil Procedure. For the reasons set forth
Distinguished by Hogan v. County of Lewis, N.Y., N.D.N.Y., March 8, 2013
                                                                           below, defendants' motion is granted.
                   2010 WL 335581
    Only the Westlaw citation is currently available.
                                                                           I. FACTS
 This decision was reviewed by West editorial
                                                                           The Court has taken the facts set forth below from the
staff and not assigned editorial enhancements.
                                                                           parties' depositions, affidavits, and exhibits, and from the
                 United States District Court,                             defendants' respective Rule 56.1 statements of facts. 1 Upon
                       E.D. New York.                                      consideration of a motion for summary judgment, the Court
                                                                           shall construe the facts in the light most favorable to the
               Erwin JACKSON, Plaintiff,                                   non-moving party-here, the plaintiff. See Capobianco v. City
                            v.                                             of New York, 422 F.3d 47, 50 n. 1 (2d Cir.2001). Unless
         COUNTY OF NASSAU, Nassau County                                   otherwise noted, where a party's 56.1 statement or deposition
       Police Department, and Office of the Nassau                         is cited, that fact is undisputed or the opposing party has
          County District Attorney, Defendants.                            pointed to no evidence in the record to contradict it. 2

                   No. 07-CV-245 (JFB)(AKT).
                               |                                           A. The Underlying Prosecution
                         Jan. 22, 2010.                                    On November 22, 2005, plaintiff Erwin Jackson was arrested
                                                                           by Nassau County police officers for attempted robbery of
Attorneys and Law Firms                                                    the Bank of America located in Baldwin, New York, on
                                                                           November 21, 2005. (Defs.' 56.1 Statement ¶ 4.) Plaintiff
Erwin Jackson, pro se.
                                                                           was brought to the Bellmore police station, where he
Ralph J. Reissman and Sara A. Wells of the Nassau County                   was questioned about the November 21, 2005 robbery.
Attorney's Office, Mineola, NY, for defendants.                            (Deposition of Irwin Jackson, Defs.' Ex. E (hereinafter “Pl.'s
                                                                           Dep.”) at 32-33.) At the station, Jackson was also questioned
                                                                           about other bank robberies. (Id. at 34-35.) Plaintiff was
MEMORANDUM AND ORDER                                                       arrested and arraigned on November 23, 2005. He was
                                                                           charged for the November 21 robbery and four additional
JOSEPH F. BIANCO, District Judge.
                                                                           robberies that had occurred in Nassau County on November
 *1 On January 17, 2007, pursuant to 42 U.S.C. § 1983, pro se              13, 2005, October 1, 2005, September 2, 2005, and July 23,
plaintiff Erwin Jackson (“plaintiff” or “Jackson”) brought this            2005. (Id. at 40-41; Defs.' 56.1 Statement ¶ 5.) Plaintiff was
action against defendants County of Nassau (“the County”),                 indicted by a grand jury on thirteen counts on December
Nassau County Police Department, and the Office of the                     19, 2005. (Pl.'s Dep. at 44-45.) In June 2006, a pretrial
Nassau County District Attorney alleging that defendants                   suppression hearing was held, at which Police Officer Joseph
violated plaintiff's rights under the First, Fourth, and                   Hughes testified. (Id. at 45-46.) Plaintiff proceeded to trial
Fourteenth Amendments of the United States Constitution.                   on the charges and, on February 6, 2007, was found guilty
Specifically, Jackson claims that his constitutional rights                on nine counts of Robbery in the First Degree (New York
were violated during his pretrial proceedings when police                  Penal Law 160.15) and one count of Conspiracy in the Fourth
officers allegedly withheld exculpatory evidence, made                     Degree (New York Penal Law 105.10). (Id. at 53-54.) On July
perjurous statements, and falsely verified felony complaints               30, 2008, Jackson was sentenced to fifteen years for each of
against plaintiff when they had no personalknowledge of the                the nine counts of Robbery in the First Degree, plus one year
underlying facts. Jackson further contends that the County                 and four months for Conspiracy in the Fourth Degree. (Defs.'
of Nassau has a policy of committing these constitutional                  56.1 ¶ 8.) Jackson's minimum aggregate sentence was set at
violations. Jackson also alleges that the County of Nassau                 twenty-five years, eight months and sixteen days. (Id. ¶ 9.)
has a policy of failing to investigate criminal complaints
regarding these types of violations if they are filed by pretrial
                                                                           B. Officer Hughes


                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 1
Jackson v. County of Nassau, Not Reported in F.Supp.2d (2010)


 *2 By letter dated September 17, 2006, while a pretrial         Hughes testified to this at Jackson's own trial on cross-
detainee, Jackson filed three criminal complaints against        examination. (Id. at 61-62.)
Police Officer Joseph Hughes with the Nassau County
District Attorney's Criminal Complaint Unit. (Id. ¶ 10.)         On September 21, 2006, Assistant District Attorney (“ADA”)
The complaints were based on Officer Hughes's allegedly          Thurer transferred plaintiff's perjury complaint against
inconsistent testimony at a pretrial suppression hearing.        Officer Hughes to ADA Barbara Kornblau, Chief of the
Jackson alleges that while testifying before the Grand Jury      Public Corruption Bureau. (Id. ¶ 15.) ADA Kornblau
in December 2005, Officer Hughes stated that he observed         reviewed plaintiff's complaint against Officer Hughes.
five black males fleeing a four-door Buick wearing face          Because plaintiff's case was still pending and “the issues
masks. During a subsequent pretrial hearing on July 10, 2006,    alleged by plaintiff all pertained to credibility,” (Defs.'
plaintiff cross-examined Officer Hughes. At that hearing,        Ex. K ¶ 6), ADA Kornblau notified Daniel Looney, the
Officer Hughes stated that only some of the males he observed    ADA prosecuting plaintiff, and plaintiff's attorney, Jeffrey
were wearing face masks. The testimony at the July 10 pretrial   Groder, of plaintiff's claims. The District Attorney's Office
hearing was as follows:                                          later informed Jackson that it also forwarded the case to
                                                                 the Internal Affairs Bureau of the Nassau County Police
  Q: This individual jumps out of the car. This is the           Department for administrative action at their discretion.
  individual that you pursued after?                             (Pl.'s Dep. at 56; Defs.' 56.1 ¶ 16.) After receiving
                                                                 plaintiff's complaint from the District Attorney's Office, the
  A: Correct. * * *
                                                                 Nassau County Police Department's Internal Affairs Bureau
  Q: Did he have mask on? A: No mask.                            “determined that plaintiff's complaint against Officer Hughes
                                                                 for perjury was unfounded, since plaintiff had been convicted
  Q: No mask. You testified in the grand jury that all five of   in a jury trial on February 6, 2007.” (Defs.' 56.1 ¶ 18.)
  the occupants of that car that fled had masks on?

  A: I was incorrect about that. I stated that before.           C. Detective Comiskey
                                                                  *3 Jackson also filed criminal complaints against Detective
  Q: That information wasn't true?
                                                                 Joseph Comiskey with the Nassau County District Court.
  A: It was incorrect. * * *                                     (Pl.'s Dep. at 58-59.) According to Jackson, Detective
                                                                 Comiskey committed “official misconduct” and perjury
  Q: You testified they all had masks on. Now, you're saying,    for allegedly failing to provide plaintiff with “exculpatory
  you take the mask off one-                                     material” in July 2006 at a pretrial hearing, and for advising
                                                                 the court that he had turned over all of his notes when,
  A: I believe in that statement. I was describing all the       according to Jackson, he had not done so. (Defs.' 56.1
  occupants. I said, they all had masks on. I was incorrect. I   ¶ 19.) ADA Steven L. Schwartz, Chief of the Nassau
  should have said, some had masks on.                           County District Attorney's District Court Bureau, investigated
                                                                 these two complaints against Detective Comiskey, and
(Id. ¶ 12 (citing Ex. AB at 485-86).)
                                                                 found the claims in them unfounded. (Id. ¶ 20.) Plaintiff
                                                                 was subsequently informed that the District Attorney's
Jackson also claims Officer Hughes made a “punishable false
                                                                 Office declined to prosecute these complaints. (Id.) These
written statement” and committed the crime of “offering a
                                                                 complaints were also reviewed by ADA Kornblau, who
false instrument for filing” by verifying and signing five
                                                                 determined that Detective Comiskey's actions were not a
felony complaints against plaintiff, although Officer Hughes
                                                                 crime. (Id. ¶ 22.) Subsequently, as she had done with
had no personal knowledge of the information contained in
                                                                 the complaint against Officer Hughes, she forwarded the
those complaints and relied on information provided by other
                                                                 complaints to the Nassau County Police Department Internal
officers. (Id. ¶¶ 13-14.) According to Jackson, during the
                                                                 Affairs Bureau. (Id. ¶ 22.) ADA Kornblau also sent a letter
pretrial hearing and trial of his co-defendant Paul Henry,
                                                                 to Jeffrey Groder, plaintiff's trial counsel, informing him of
Officer Hughes testified that it was police procedure for
                                                                 plaintiff's allegations, since they pertained to an incident in
officers to verify and swear to felony complaints even though
                                                                 which Groder was involved. (Id.)
they lacked knowledge of the underlying facts or crimes
alleged therein. (Pl.'s Dep. at 61.) Jackson also alleges that



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           2
Jackson v. County of Nassau, Not Reported in F.Supp.2d (2010)


                                                                     *4 Jackson asserts his four final claims against the Nassau
D. The Instant Complaint                                            County District Attorney's Office. Jackson's eighth cause of
Jackson alleges eleven causes of action against the                 action alleges that the Nassau County District Attorney's
County of Nassau and two of its administrative arms,                Office has a history and practice of ignoring criminal
the Nassau County District Attorney's Office and the                defendants' and arrestees' complaints, ignoring evidence of
Nassau County Police Department, arguing that these entities        police misconduct, and shielding police officers and other
had unconstitutional policies, practices, and customs that          assistant district attorneys from prosecution. (Compl. at 6.)
infringed his constitutional rights. Jackson asserts three          Jackson's ninth cause of action alleges that the Nassau
claims specifically against the County of Nassau. First, he         County District Attorney's Office does not give “any credence
alleges that the County had a policy of failing to discipline its   to pretrial criminal defendants who seek to file and give
employees for any alleged perjury or cover-ups with respect         any credence to pretrial criminal defendants that seek to
to evidence. (Compl. at 5; Pl.'s Dep. at 93.) Jackson's second      commence criminal actions in the court against public
cause of action claims that the County has a policy, practice,      officials.” (Id. at 130.) Specifically, plaintiff contends that
procedure and custom of failing to take steps to terminate          the Nassau County District Attorney's Office declines to
the unconstitutional practices of “its legal subordinates,”         investigate, arrest, and/or prosecute public officials when
defendants Nassau County Police Department and the Nassau           illegal conduct is alleged by pretrial or criminal defendants.
County District Attorney's Office. (Compl. at 5; Pl.'s Dep. at      (Compl. at 6-7.) Jackson's tenth cause of action alleges
93-94.) Jackson's third cause of action alleges that the County     that the Nassau County District Attorney's Office has
has failed to properly train and supervise its employees            failed to punish the illegal practices and wrongdoings of
with regard to “the proper constitutional and statutory             their employees and the Nassau County Police Department.
requirements in the exercise of their authority.” (Compl. at 5;     (Compl. at 7.) Jackson's eleventh and final cause of action
Pl.'s Dep. at 94.)                                                  contends that the Nassau County District Attorney's Office
                                                                    has a policy and procedure whereby the district court clerk
Jackson asserts four claims against the Nassau County               does not submit or file any claims or complaints against a
Police Department. The fourth cause of action in Jackson's          public official made by criminal defendants. (Compl. at 7.)
complaint alleges that the Nassau County Police Department
has a policy that authorizes subordinates to falsely verify
and file criminal felony complaints without “knowledge of           II. PROCEDURAL HISTORY
or knowledge based upon belief” of the underlying facts.            Jackson filed the complaint in this action on January 17,
(Compl. at 5; Pl.'s Dep. at 95.) The fifth cause of action          2007. The Court granted plaintiff leave to proceed in forma
alleges that the Nassau County Police Department failed to          pauperis on January 31, 2007. Defendants filed an answer
properly train and supervise its employees in the processing        to the complaint on May 23, 2007. On March 14, 2008,
of arrestees. (Compl. at 5-6.) Specifically, Jackson contends       plaintiff filed a motion to amend the complaint. This Court
that, due to inadequate training, employees of the Nassau           denied that motion on February 13, 2009. On May 15, 2009,
County Police Department do not realize “that they are not          defendants submitted their motion for summary judgment
authorized to swear or fill out a felony complaint that they        and provided pro se plaintiff with the notice required by
have absolutely no knowledge of.” (Pl.'s Dep. at 96.) The sixth     Local Civil Rule 56.2. Defendant submitted supplemental
cause of action in Jackson's complaint claims that the Nassau       papers to their motion on June 5, 2009. Plaintiff submitted
County Police Department has an illegal practice or custom          opposition papers on May 28, 2009. 3 Defendants filed their
that condones and sanctions its employees who commit                reply to plaintiff's opposition on June 5, 2009. Plaintiff also
perjury, which is demonstrated by the fact that plaintiff, a        submitted a motion for sanctions against defendants on June
pretrial criminal defendant, attempted to file criminal charges     10, 2009. Defendants submitted their opposition to the motion
against the defendants' subordinates, but the defendants took       for sanctions on June 11, 2009. This matter is fully submitted.
no corrective actions. (Id. at 96-97; Compl. at 6.) Jackson's
seventh cause of action alleges that the Nassau County Police
Department, as a policy maker, has a defective and illegal          III. STANDARD OF REVIEW
policy whereby it does not correct or punish wrongdoings,           The standards for summary judgment are well settled.
such as those alleged in causes of action numbers four, five,       Pursuant to Federal Rule of Civil Procedure 56(c), a court
and six. (Compl. at 6; Pl.'s Dep. at 97-98.)                        may not grant a motion for summary judgment unless
                                                                    “the pleadings, depositions, answers to interrogatories, and


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             3
Jackson v. County of Nassau, Not Reported in F.Supp.2d (2010)


admissions on file, together with affidavits, if any, show that   597 (2d Cir.2000)). Though a pro se litigant's pleadings and
there is no genuine issue as to any material fact and that the    other submissions are afforded wide latitude, a pro se party's
moving party is entitled to judgment as a matter of law.”         conclusory assertions, completely unsupported by evidence,
Fed.R.Civ.P. 56(c); Globecon Group, LLC v. Hartford Fire          are not sufficient to defeat a motion for summary judgment.
Ins. Co., 434 F.3d 165, 170 (2d Cir.2006). The moving party       Shah v. Kuwait Airways Corp., --- F.Supp.2d ----, No. 08
bears the burden of showing that he or she is entitled to         Civ. 7371(GEL), 2009 WL 2877604, at *2 (S.D.N.Y. Sept. 9,
summary judgment. See Huminski v. Corsones, 396 F.3d 53,          2009) (“Even a pro se party, however, ‘may not rely simply
69 (2d Cir.2005). The court “is not to weigh the evidence         on conclusory allegations or speculation to avoid summary
but is instead required to view the evidence in the light         judgment, but instead must offer evidence to show that its
most favorable to the party opposing summary judgment,            version of the events is not wholly fanciful.’ “ (quoting
to draw all reasonable inferences in favor of that party, and     Auguste v. N.Y. Presbyterian Med. Ctr., 593 F.Supp.2d 659,
to eschew credibility assessments.” Amnesty Am. v. Town of        663 (S.D.N.Y.2009))).
W. Hartford, 361 F.3d 113, 122 (2d Cir.2004); Anderson v.
Liberty Lobby, Inc., 477 U.S. 242, 248 (1986) (summary
judgment is unwarranted if “the evidence is such that a           IV. DISCUSSIONA. Proper Defendants
reasonable jury could return a verdict for the nonmoving          Plaintiff alleges specific causes of action against the Nassau
party”).                                                          County Police Department and Nassau County District
                                                                  Attorney's Office as defendants. However, “under New
 *5 Once the moving party has met its burden, the opposing        York law, departments that are merely administrative arms
party “ ‘must do more than simply show that there is              of a municipality do not have a legal identity separate
some metaphysical doubt as to the material facts.... [T]he        and apart from the municipality and, therefore, cannot
nonmoving party must come forward with specific facts             sue or be sued.” See Davis v. Lynbrook Police Dep't,
showing that there is a genuine issue for trial.’ “ Caldarola     224 F.Supp.2d 463, 477 (E.D.N.Y.2002) (dismissing claim
v. Calabrese, 298 F.3d 156, 160 (2d Cir.2002) (quoting            against Lynbrook Police Department); see also Hall v. City
Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475            of White Plains, 185 F.Supp.2d 293, 303 (S.D.N.Y.2002)
U.S. 574, 586-87 (1986) (emphasis in original)). As the           (“Because plaintiff has named the City of White Plains as a
Supreme Court stated in Anderson, “[i]f the evidence is           defendant, any claims against the [White Plains Department
merely colorable, or is not significantly probative, summary      of Public Safety] are redundant. WPDPS does not have its
judgment may be granted.” Anderson, 477 U.S. at 249-50            own legal identity, and therefore the claims against it are
(citations omitted). Indeed, “the mere existence of some          dismissed.”); Polite v. Town of Clarkstown, 60 F.Supp.2d
alleged factual dispute between the parties” alone will not       214, 216 (S.D.N.Y.1999) (“[M]unicipal departments in this
defeat a properly supported motion for summary judgment.          State-such as the Clarkstown Police Department-are not
Id. at 247-48 (emphasis in original). Thus, the nonmoving         amenable to suit, and no claims can lie directly against
party may not rest upon mere conclusory allegations or            them.”); Wilson v. City of New York, 800 F.Supp. 1098, 1101
denials but must set forth “ ‘concrete particulars' “ showing     (E.D.N.Y.1992) (“The court also dismisses the claims against
that a trial is needed. R.G. Group, Inc. v. Horn & Hardart        the New York City Police Department, which cannot be sued
Co., 751 F.2d 69, 77 (2d Cir.1984) (quoting SEC v.                independently because it is an agency of the City of New
Research Automation Corp., 585 F.2d 31, 33 (2d Cir.1978)).        York.” (citations omitted)). Plaintiff's allegations against the
Accordingly, it is insufficient for a party opposing summary      Police Department are more properly raised in claims against
judgment “ ‘merely to assert a conclusion without supplying       Nassau County, which plaintiff has also brought in his first,
supporting arguments or facts.’ “ BellSouth Telecomms., Inc.      second, and third causes of action. Accordingly, the Nassau
v. W.R. Grace & Co., 77 F.3d 603, 615 (2d Cir.1996) (quoting      County Police Department is dismissed as a defendant.
Research Automation Corp., 585 F.2d at 33).
                                                                   *6 For the same reason, plaintiff cannot bring claims against
Where the plaintiff is proceeding pro se, the Court must          the Nassau County District Attorney's Office. See Conte v.
“construe [the complaint] broadly, and interpret [it] to raise    County of Nassau, No. 06-CV-4746 (JFB)(ETB), 2008 WL
the strongest arguments that [it] suggest[s].” Weixel v. Bd. of   905879, at *1 n. 2 (E.D .N.Y. Mar. 31, 2008) (dismissing
Educ. of the City of N.Y., 287 F.3d 138, 145-46 (2d Cir.2002)     Section 1983 claims against the Nassau County District
(alterations in original) (quoting Cruz v. Gomez, 202 F.3d 593,   Attorneys Office because the entity is an “ ‘administrative
                                                                  arm[ ]’ of the same municipal entity-the County ... and thus


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             4
Jackson v. County of Nassau, Not Reported in F.Supp.2d (2010)


lack[s] the capacity to be sued”). Plaintiff's allegations against   evidence that would raise a genuine issue of fact as to
the District Attorneys Office are more properly brought              municipal liability for any of these claims. As set forth below,
as claims against Nassau County. Plaintiff has brought               the Court agrees. First, plaintiff has failed to provide any
substantially the same claims against the District Attorney's        evidence that there was an underlying constitutional violation
Office as he has brought against the County of Nassau.               with respect to his arrest and conviction, which would be
Accordingly, the Nassau Count District Attorney's Office is          a necessary element of any municipal liability claim. In
dismissed as a defendant in this case. 4 Because the plaintiff       fact, under well-settled Supreme Court and Second Circuit
is proceeding pro se, the Court, in its discretion, does not         precedent, plaintiff's valid conviction precludes him from
dismiss plaintiff's fourth through eleventh causes of action         litigating any of his claims in the instant case because success
in their entirety, but rather construes those claims, which are      on such claims (that is, demonstrating his constitutional
largely duplicative of causes of action one through three, as        rights were violated in connection with the investigation
against the County of Nassau.                                        and prosecution of his case) would necessarily implicate the
                                                                     unconstitutionality of his conviction. Second, plaintiff has
                                                                     provided absolutely no evidence of an unconstitutional policy
B. Section 1983 Liability                                            or custom of the County of Nassau and, thus, his municipal
As stated supra, Jackson has brought his claims pursuant             liability claims against the County cannot survive summary
to Section 1983. Section 1983 “is not itself a source of             judgment.
substantive rights, but a method for vindicating federal rights
elsewhere conferred by those parts of the United States
Constitution and federal statutes that it describes.” Baker v.       (1) Plaintiff Cannot Demonstrate Violation of His
                                                                     Constitutional Rights
McCollan, 443 U.S. 137, 145 n. 3 (1979). 5 For claims under
                                                                      *7 To bring a successful Section 1983 claim, plaintiff
Section 1983, a plaintiff must prove that “(1) the challenged
                                                                     must first demonstrate that he was injured as a result
conduct was attributable at least in part to a person who was
                                                                     of a constitutional violation. In the instant case, plaintiff
acting under color of state law and (2) the conduct deprived
                                                                     cannot do so. First, Supreme Court precedent prevents a
the plaintiff of a right guaranteed under the Constitution of
                                                                     prisoner, like Jackson, from bringing a Section 1983 claim
the United States.” Snider v. Dylag, 188 F.3d 51, 53 (2d
                                                                     where success on the claim necessarily would implicate the
Cir.1999) (citation omitted). Here, the parties do not dispute
                                                                     unconstitutionality of the prisoner's conviction or sentence.
that defendants were acting under color of state law. The
                                                                     Second, even assuming this rule did not apply, plaintiff has
question presented, therefore, is whether defendants' conduct
                                                                     presented no evidence of any constitutional violations relating
deprived Jackson of the rights he asserts.
                                                                     to his conviction.

Although pro se plaintiff alleges eleven separate causes of
action against the County of Nassau and its administrative           a. Heck v. Humphrey
arms, at core, the claims alleged by plaintiff in his complaint      As a threshold matter, although not explicitly raised by
are as follows: (1) the County of Nassau has a policy or             defendants, plaintiff's claims fail as a matter of law, by virtue
practice of permitting its employees (or employees of its            of his conviction. Specifically, the Supreme Court's decision
administrative arms) to commit perjury and a policy or               in Heck v. Humphrey, 512 U.S. 477 (1994), entitles defendants
practice of failing to discipline its employees who do commit        to a decision in their favor as a matter of law with respect to
perjury; (2) the County of Nassau has a policy or practice           these claims.
of permitting its police officers to falsely verify criminal
complaints; and (3) the County of Nassau has a policy of
not investigating, responding to, or prosecuting complaints or       i. The Heck Rule
cross-criminal complaints of pretrial detainees and criminal         In Heck v. Humphrey, the Supreme Court “confronted the
defendants that allege crimes and misconduct against police          question of whether, given the overlap between § 1983 and
officers and assistant district attorneys. (Plaintiff's Opposition   the federal habeas corpus statute, a prisoner seeking civil
(hereinafter “Opp.”) at 14.)                                         damages may proceed with a § 1983 claim where success on
                                                                     the claim necessarily would implicate the unconstitutionality
Defendants argue that they are entitled to summary judgment          of the prisoner's conviction or sentence.” Amaker v. Weiner,
on the grounds that Jackson has failed to provide any



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                5
Jackson v. County of Nassau, Not Reported in F.Supp.2d (2010)


179 F.3d 48, 51 (2d Cir.1999) (citing Heck, 512 U.S. at         claim for the violation of the due process right to a fair
480-90). The Supreme Court in that case explained:              trial is, in essence, a claim for damages attributable to
                                                                an unconstitutional conviction.... Since plaintiff's conviction
                                                                remains valid, plaintiff's claim for violation of his right to
            We hold that, in order to recover                   a fair trial is not cognizable under § 1983, and must be
            damages for allegedly unconstitutional              dismissed as to all defendants[.]”) (internal quotation marks
            conviction or imprisonment, or for                  and citations omitted); Younger v. City of N.Y., 480 F.Supp.2d
            other harm caused by actions                        723, 730 (S.D.N.Y.2007) (holding that plaintiff's claims for
            whose unlawfulness would render                     false arrest/imprisonment and malicious prosecution were
            a conviction or sentence invalid, a                 barred by his plea of guilty pursuant to Heck); cf. Jovanovic
            § 1983 plaintiff must prove that                    v. City of N.Y., No. 04 Civ. 8437, 2006 WL 2411541, at * 12
            the conviction or sentence has been                 (S.D.N.Y. Aug. 17, 2006) (applying Heck to a Section 1983
            reversed on direct appeal, expunged by              claim for denial of the right to a fair trial in the context of a
            executive order, declared invalid by a              statute of limitations issue).
            state tribunal authorized to make such
            determination, or called into question
                                                                ii. Application
            by a federal court's issuance of a writ
                                                                 *8 Here, as stated supra, Jackson was convicted after a
            of habeas corpus, 28 U.S.C. § 2254.
                                                                trial in state court of nine counts of Robbery in the First
            A claim for damages bearing that
                                                                Degree and one count of Conspiracy in the Fourth Degree on
            relationship to a conviction or sentence
                                                                July 30, 2008. It is apparent that Jackson is still incarcerated
            that has not been so invalidated is
                                                                for this conviction and, to date, has been unsuccessful in
            not cognizable under § 1983. Thus,
                                                                challenging his conviction or has not even attempted to
            when a state prisoner seeks damages
                                                                do so. Under these circumstances, the Supreme Court's
            in a § 1983 suit, the district court
                                                                holding in Heck precludes plaintiff from bringing claims
            must consider whether a judgment in
                                                                in this Court under Section 1983 for municipal liability,
            favor of the plaintiff would necessarily
                                                                because a plaintiff bringing such claims must demonstrate a
            imply the invalidity of his conviction
                                                                constitutional violation in connection with his conviction, and
            or sentence; if it would, the complaint
                                                                a successful result in this case on any one of plaintiff's claims
            must be dismissed unless the plaintiff
                                                                would bear on the validity of that underlying conviction.
            can demonstrate that the conviction or
            sentence has already been invalidated.
                                                                Indeed, Heck' s application to the instant matter is
                                                                straightforward. Plaintiff's complaint claims that he was
                                                                “subsequently indicted based upon officer Hughes['s]
512 U.S. at 486-87 (footnote omitted) (emphasis in original);
                                                                ‘inaccurate’ testimony.” (Compl.¶ 9.) Plaintiff also contends
see also Wilkinson v. Dotson, 544 U.S. 74, 81 (2005)
                                                                that during his pretrial hearings there was extensive “late
(“Heck specifies that a prisoner cannot use § 1983 to
                                                                disclosure of [exculpatory] material.” (Id. ¶ 11.) Although it is
obtain damages where success would necessarily imply the
                                                                true that not all claims brought under Section 1983 necessarily
unlawfulness of a (not previously invalidated) conviction or
                                                                implicate the validity of the underlying conviction, in this
sentence.” (emphasis in original)).
                                                                case, plaintiff's assertions of perjury, withheld evidence, and
                                                                falsely sworn documents during his trial by police officers
Thus, pursuant to Heck, courts routinely dismiss claims
                                                                do necessarily implicate the validity of his conviction and
brought under Section 1983 when such claims bear on the
                                                                are thus barred by the Heck rule. 6 See, e.g., McCloud v.
validity of an underlying conviction or sentence. See, e.g.,
                                                                Jackson, 4 F. App'x 7, 10 (2d Cir.2001) (“[Plaintiff] could not
Guerrero v. Gates, 442 F.3d 697, 703-04 (9th Cir.2006)
                                                                assert [municipal liability] claims under § 1983 against the
(holding that Heck bars plaintiff's § 1983 claims of wrongful
                                                                county defendants for holding him in jail because any claim
arrest, malicious prosecution, and conspiracy); Amaker, 179
                                                                for money damages which, as here, necessarily imputes the
F.3d at 51-52 (holding that Heck applies to Section 1983
                                                                invalidity of a conviction, is barred under Heck v. Humphrey,
conspiracy); Perez v. Cuomo, No. 09 Civ. 1109(SLT), 2009
                                                                512 U.S. 477, 484, 486-87 (1994), until such time as the
WL 1046137, at *7 (E.D.N.Y. Apr. 17, 2009) (“A § 1983


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            6
Jackson v. County of Nassau, Not Reported in F.Supp.2d (2010)


conviction is vacated or otherwise invalidated.”); Channer            a constitutional right. See Monell v. Dep't Soc. Servs., 436
v. Mitchell, 43 F.3d 786, 787-88 (2d Cir.1994) (per curiam)           U.S. 658, 690-91 (1978). There must be a “direct causal link”
(affirming Heck-based dismissal of claim that police officers         between the alleged municipal action and the deprivation
committed perjury and coerced witnesses to identify plaintiff         of the plaintiff's constitutional rights. City of Canton, Ohio
wrongfully); Williams v. Schario, 93 F.3d 527, 529 (8th               v. Harris, 489 U.S. 378, 385 (1989); Vippolis v. Vill. of
Cir.1996) (“[A] judgment in Williams's favor on his damages           Haverstraw, 768 F.2d 40, 44 (2d Cir.1985); see also Lynch
claim that defendants engaged in malicious prosecution and            v. Suffolk County Police Dep't, No. 07-3684-cv, 2009 WL
presented perjured testimony would ‘necessarily imply the             3287565, at *2 (2d Cir. Oct. 14, 2009) (“In order to prevail on
invalidity of his conviction or sentence’ “ (quoting Heck,            a claim against a municipality under Monell, a plaintiff must
512 U.S. at 487)); Smithart v. Towery, 79 F.3d 951, 952-53            allege, among other things, that a ‘municipal policy of some
(9th Cir.1996) (per curiam) (affirming Heck-based dismissal           nature caused a constitutional tort.’ “ (citations omitted)).
of § 1983 claim of conspiracy to “bring unfounded criminal            In the instant case, because the Court finds as a matter of
charges” against plaintiff); Jasper v. Fourth Court of Appeals,       law on summary judgment that Heck v. Humphrey prevents a
No. 08 Civ. 7472(LAP), 2009 WL 1383529, at *1 (S.D.N.Y.               finding that a constitutional violation was committed against
May 18, 2009) (“The Court liberally construes this complaint          plaintiff by any of the defendants, see supra, no Monell
as asserting that plaintiff was denied his constitutional right       claim can lie against the County of Nassau pursuant to §
to a fair trial. [However, s]ince plaintiff's conviction remains      1983. 7 See, e.g., Lynch, 2009 WL 3287565, at *2 (“Insofar as
valid, plaintiff's fair trial claim is not cognizable under § 1983,   plaintiff alleges that a municipal policy caused prosecutorial
and it must be dismissed as to all defendants[.]”); Perez, 2009       misconduct in the trial that led to his felony convictions,
WL 1046137, at *7 (“A § 1983 claim for the violation of               plaintiff's claim seeks to ‘recover damages for [an] allegedly
the due process right to a fair trial is, in essence, a claim         unconstitutional conviction or imprisonment’ and is barred by
for damages attributable to an unconstitutional conviction....        Heck, 51 U.S. at 486.” (alteration in original)); Segal v. City
Since plaintiff's conviction remains valid, plaintiff's claim for     of N.Y., 459 F.3d 207, 219 (2d Cir.2006) (“Because the district
violation of his right to a fair trial is not cognizable under        court properly found no underlying constitutional violation,
§ 1983, and must be dismissed as to all defendants[ .]”)              its decision not to address the municipal defendants' liability
(internal quotation marks and citations omitted); Fernandez           under Monell was entirely correct.”); accord Vippolis, 768
v.. Holzbach, No. 3:04 Civ. 1664(RNC), 2007 WL 1467182,               F.2d at 44 (“A plaintiff who seeks to hold a municipality
at *1 (D.Conn. May 15, 2007) (holding that plaintiff's                liable in damages under section 1983 must prove that the
allegations that his convictions were based on perjury and            municipality was, in the language of the statute, the ‘person
fabricated evidence pursuant to a conspiracy to violate his           who ... subjected, or cause[d][him] to be subjected,’ to the
federal rights “necessarily impl[ied] that he was wrongly             deprivation of his constitutional rights.” (citing 42 U.S.C. §
convicted” and could not be litigated “until he show[ed] that         1983)); see also Ewolski v. City of Brunswick, 287 F.3d 492,
the convictions have been invalidated”); Duamutef v. Morris,          516 (6th Cir.2002) (“Having concluded that the Appellant has
956 F.Supp. 1112, 1115-16 (S.D.N.Y.1997) (dismissing §                not shown a genuine issue of material fact as to any of the
1983 claims for, inter alia, malicious prosecution, false arrest,     asserted constitutional claims, we therefore conclude that the
and perjury during trial due to a failure to state a claim under      district court correctly dismissed the Appellant's municipal
Heck because of the valid underlying criminal conviction).            liability claims.”).
Thus, in order to bring a cognizable Section 1983 claim in this
Court for the harms alleged, plaintiff must first establish the       In sum, even accepting plaintiff's allegations as true and
invalidity of his state court conviction.                             drawing all reasonable inferences in plaintiff's favor, the
                                                                      Court finds that plaintiff cannot successfully bring a claim
 *9 The fact that plaintiff is seeking to assert municipal            because the Heck rule, as a matter of law, prevents plaintiff
liability claims against the County of Nassau, rather than            from demonstrating a violation of his constitutional rights,
against individual defendants, does not vitiate the application       which is a necessary predicate to any municipal liability claim
of the Heck rule to plaintiff's claims. To prevail against the        pursuant to Section 1983.
County of Nassau in his Section 1983 action under any of
these theories, a plaintiff must plead and prove: (1) there
was an official municipal policy or custom; and (2) that              b. No Evidence of Violation of Plaintiff's Constitutional
policy or custom caused him to be subjected to a denial of            Rights



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               7
Jackson v. County of Nassau, Not Reported in F.Supp.2d (2010)


 *10 Moreover, even assuming that the validity of plaintiff's      Here, as in Staley v. Grady, 371 F.Supp.2d 411
underlying conviction was not implicated by his claim              (S.D.N.Y.2005), “[s]imply because defendants disagreed with
that the County of Nassau had a policy of ignoring                 plaintiff as to the merits of the proposed [complaint] and
criminal complaints filed by pretrial detainees and criminal       chose not to prosecute the same, does not give rise to an
defendants, he has presented no evidence to support his            equal protection violation.” Id. at 417. Here, too, the Nassau
contention that the County did not investigate his claims.         County District Attorney's Office received Jackson's criminal
Thus, because there is no evidence from which a rational jury      complaints, reviewed and investigated them, and declined to
could find a violation of his constitutional rights, there is no   prosecute them based upon the conclusion that the complaints
predicate for his municipal liability claim.                       were without merit. (See Defs.' Exs. K, Q.)

The only forms of evidence offered by plaintiff on this             *11 In short, due to plaintiff's inability to set forth any
issue are his bald assertions and the fact that the County         evidence from which a rational jury could find a deprivation
did not prosecute Officer Hughes or Detective Comiskey             of his constitutional rights, plaintiff's Monell claims against
for their alleged misconduct in relation to plaintiff's trial.     the County of Nassau cannot survive summary judgment.
Plaintiff's exhibits consist merely of copies of the letters and
complaints that he filed with Nassau County entities. Plaintiff
presents no evidence to contradict the evidence put forth          (2) Plaintiff Has Set Forth No Evidence to Support a Monell
by defendants, which demonstrates that plaintiff's complaints      Claim
were investigated. In two affidavits submitted by ADA              Even assuming arguendo that plaintiff had put forth evidence
Kornblau, former Bureau Chief of the District Attorney's           to create a genuine issue of fact on whether his constitutional
Public Corruption Bureau, she asserts that she personally          rights were violated, his municipal liability claims still cannot
investigated plaintiff's complaints against the officers. (See     survive summary judgment because there is no evidence of a
Defs.' Exs. K, X.) According to ADA Kornblau's affidavit,          policy, practice or custom to support a finding by a rational
upon investigating Jackson's complaints, “[it] was clear           jury of municipal liability under Monell.
from the minutes that [Jackson's] criminal attorney raised
the issue of the failure to turn over Rosario material to
                                                                   i. Applicable Standard
the trial court, which is the proper venue for such an
                                                                   Municipalities cannot be held vicariously liable for the actions
allegation.” (Defs.' Ex. K ¶ 4.) Subsequently, ADA Kornblau
                                                                   of an employee under § 1983. Monell, 463 U.S. at 691
determined that the remainder of plaintiff's claims were
                                                                   (“[A] municipality cannot be held liable solely because
unfounded, and declined to prosecute the matter. (See id. ¶
                                                                   it employs a tortfeasor-or, in other words, a muncipality
4 (“Subsequent to reviewing Jackson's complaint and after
                                                                   cannot be held liable under § 1983 on a respondeat superior
determining that the [complaint] did not allege conduct which
                                                                   theory.”). Thus, “[a] municipality will not be held liable
constituted a crime, I referred the matter to the Internal
                                                                   under Section 1983 unless the plaintiff can demonstrate
Affairs Bureau of the Nassau County Police Department ....”);
                                                                   that the allegedly unconstitutional action of an individual
id. ¶ 6 (“In view of the fact that the trial of this case
                                                                   law enforcement official was taken pursuant to a policy
was still pending, and the issues alleged by [Jackson]
                                                                   or custom ‘officially adopted and promulgated by that
all pertained to credibility, I notified Daniel Looney, the
                                                                   [municipality's] officers.’ “ Abreu v. City of N.Y., No. 04-
Assistant District Attorney assigned to Jackson's prosecution,
                                                                   CV-1721 (JBW), 2006 U.S. Dist. LEXIS 6505, at *11
as well as defense counsel, Jeffrey Groder, of Jackson's
                                                                   (E.D.N.Y. Feb. 22, 2006) (quoting Monell, 436 U.S. at
claims. I also forwarded Jackson's complaint to the Internal
                                                                   690) (alteration in original). “ ‘[M]unicipal liability under
Affairs Bureau of the Nassau County Police Department for
                                                                   § 1983 attaches where-and only where-a deliberate choice
whatever administrative action they deemed necessary.”).)
                                                                   to follow a course of action is made from among various
In a separate affidavit, ADA Steven L. Schwartz, Bureau
                                                                   alternatives' by city policymakers .” City of Canton, 489
Chief of the District Court Trial Bureau in the Nassau
                                                                   U.S. at 389 (quoting Pembaur v. Cincinnati, 475 U.S. 469,
County District Attorney's Office, states that he personally
                                                                   483-84 (1986)). Thus, an individual's misconduct will not
investigated plaintiff's proposed accusatory instruments and
                                                                   result in respondeat superior liability for his supervisors
found them to be unfounded; accordingly, they were not
                                                                   absent specific allegations that he acted pursuant to an official
prosecuted. (Defs.' Ex. Q ¶ 9.) 8                                  policy or custom. Ricciuti v. N.Y.C. Transit A uth ., 941 F.2d
                                                                   119, 123 (2d Cir.1991). However, “[a] court may draw the


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              8
Jackson v. County of Nassau, Not Reported in F.Supp.2d (2010)


inference of the existence of a policy or custom ‘when a             he wrote numerous letters inquiring about the status of
plaintiff presents evidence that a municipality so failed to train   his complaints and criminal charges.”); Opp. at 6 (“The
its employees as to display a deliberate indifference to the         complaints were never investigated and plaintiff never
constitutional rights of those within its jurisdiction.’ “ Caidor    received any response.”); Opp. at 7 (“During the deposition
v. M & T Bank, No. 05-CV-297 (FSJ), 2006 U.S. Dist. LEXIS            plaintiff continuously testified to the fact that no one
22980, at *35-36 (N.D.N.Y. Mar. 27, 2006) (quoting Grifin-           ever investigated nor responded to his complaints and
Nolan v. Providence Wash. Ins. Co., No. 04-CV-1453 (FJS),            grievances.”).) These conclusory allegations as to the
2005 U.S. Dist. LEXIS 12902, at *10 (N.D.N.Y. June 20,               existence of a policy or custom are insufficient to withstand
2005) (quotation omitted)). But, “ ‘the mere assertion ... that      summary judgment. See Bishop v. Toys “R” Us-NY, LLC,
a municipality has such a custom or policy is insufficient           No. 04 Civ. 9403(PKC), 2009 WL 440434, at *4 (S.D.N.Y.
in the absence of allegations of fact tending to support, at         Feb. 19, 2009) (“[P]roceeding pro se does not otherwise
least circumstantially, such an inference.’ “ Zahra v. Town of       releive a litigant from the usual requirements of summary
Southold, 48 F.3d 674, 685 (2d Cir.1995) (quoting Dwares v.          judgment, and a pro se party's ‘bald assertion,’ completely
City of N.Y., 985 F.2d 94, 100 (2d Cir.1993)).                       unsupported by evidence, is not sufficient to overcome a
                                                                     motion for summary judgment.” (quoting Carey v. Crescenzi,
                                                                     923 F.2d 18, 21 (2d Cir.1995)). Indeed, mere “conclusory
ii. Application                                                      statements, conjecture, or speculation by the party resisting
Even if plaintiff could prove that his constitutional rights         the motion will not defeat summary judgment.” Id . (citing
were violated, whether at trial or by the subsequent failure to      Matsushita, 475 U.S. 574, 587 (1986)); Order, McCrary v.
prosecute his criminal complaint for the actions by municipal        County of Nassau, No. 06 CV 4982(SJF)(ARL) (E.D.N.Y.
actors at his trial, this is not sufficient to demonstrate a         Sept. 22, 2008) (“Magistrate Judge Lindsay properly found
policy or custom by the County of Nassau. “[A] single                that [p]laintiff had proffered no evidence to support his
incident alleged in a complaint, especially if it involved only      assertion that a custom, policy and/or practice, which
actors below the policy-making level, does not suffice to            precludes the consideration of criminal charges brought
show a municipal policy.” Ricciuti, 941 F.2d at 123; see             by an accused against police officers and assistant district
also Oklahoma City v. Tuttle, 471 U.S. 808, 823-24 (1985)            attorneys, existed” when plaintiff merely asserted that a police
(“Proof of a single incident of unconstitutional activity is         officer was “aware of alleged police misconduct regarding
not sufficient to impose liability under Monell, unless proof        Plaintiff's apprehension, [the] affidavits in support of County
of the incident includes proof that it was caused by an              Defendants' summary judgment motion were not sufficiently
existing, unconstitutional municipal policy, which policy can        detailed, and that there was no record of any investigation
be attributed to a municipal policymaker.”); McAllister v.           having been conducted by [County Defendants] in regards to
N.Y.C. Police Dep't, 49 F.Supp.2d 688, 706 (S.D.N.Y.1999)            the [complaints]”). Plaintiff has presented no actual evidence
(same); Palmer v. City of Yonkers, 22 F.Supp.2d 283, 290             of a policy or custom whereby the County would decline
(S.D.N.Y.1998) (“[T]he court will not infer the existence of         to review the criminal complaints of pretrial detainees or
a municipal policy from a single incident.”). As discussed           criminal defendants.
supra, “ ‘the mere assertion ... that a municipality has such a
custom or policy is insufficient in the absence of allegations       The County of Nassau, however, has put forward extensive
of fact tending to support, at least circumstantially, such an       evidence regarding the policies that it has in place to
inference.’ “ Zahra, 48 F.3d at 685 (quoting Dwares, 985 F.2d        review criminal complaints filed by all citizens. In two
at 100). 9                                                           separate affidavits, ADA Kornblau affirms that the County
                                                                     does investigate criminal complaints against police officers
 *12 Plaintiff's complaint, statements at his deposition,            and ADAs-including those made by pretrial and criminal
and opposition papers to defendants' motion for summary              defendants: “[M]any of the [District Attorney's Public
judgment contain vague allegations regarding the existence           Corruptions Bureau's] cases are referred from members of
of a policy or procedure by the County of Nassau of                  the public, including direct complaints of police misconduct
refusing to investigate criminal complaints of pretrial              that the Bureau receives from defendants and/or their
detainees and criminal defendants. (E.g., Opp. at 5-6                attorneys.” (Defs.' Ex. X. ¶ 5.) Similarly, “[t]o facilitate
(“Plaintiff also stated that he never received any response          the investigation into complaints by incarcerated individuals
or letters of acknowledgment from either office though               including pretrial detainees, the Public Corruption Bureau



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               9
Jackson v. County of Nassau, Not Reported in F.Supp.2d (2010)


maintains a hotline in the Nassau County Correctional Center        investigation, and/or acceptance of criminal cross-complaints
for the purpose of allowing inmates to file complaints              brought by an accused against police officers and/or assistant
directly with the Public Corruption Bureau, without having          district attorneys based upon the status of the complainant as
to have their complaints reviewed first by any other entity,        a pretrial detainee”).) An affidavit provided by ADA Steven
agency, or person.” (Id.) Moreover, ADA Kornblau's affidavit        L. Schwartz, Bureau Chief of the District Court Trial Bureau
states that “[e]ach criminal complaint is afforded individual       in the Nassau County District Attorney's Office, states that:
attention and investigation ... [and if] after investigation,
it is determined that a complaint is supported by credible
evidence, the Nassau County District Attorney's Public                          All proposed accusatory instruments
Corruption Bureau will recommend prosecution, after which                       are given individual attention and
those cases will be prosecuted in criminal court.” (Id. ¶¶ 6-7.).               investigation. There is no distinction
                                                                                made for the status of the complainant
 *13 The County of Nassau has also submitted evidence that                      and pretrial detainees are not treated
the system utilized by the Nassau County District Attorney's                    any differently than other individuals
Office for examining criminal complaints filed by private                       proposing accusatory instruments to
citizens does not differentiate between complaints based                        be filed. Each proposed accusatory
on the individual who files the complaint. ADA Kornblau                         instrument is investigated for possible
explains that:                                                                  criminalityand, if appropriate, any
                                                                                case may be forwarded and assigned
                                                                                to one of the investigative bureaus
             Complaints are retrieved from within                               within the District Attorney's Office,
             the computerized complaint system in                               or prosecuted within the District
             one of three ways: (1) a complainant's                             Attorney's District Court Bureau. If the
             name; (2) a defendant's name; or, (3) a                            allegations in a proposed accusatory
             complaint number. Therefore, there is                              instrument are determined to be
             no way to retrieve criminal complaints                             unfounded, I send a letter to the
             made specifically by pretrial detainees                            Associate Court Clerk stating that the
             from within the computer complaint                                 District Attorney's Office has declined
             system since complaints are placed                                 to prosecute the matter.... Specifically,
             into the system without complainant                                with respect to allegations of
             classification (e.g., civilian, pretrial                           an assistant district attorney's or
             detainee, police officer, etc.).                                   police officer's criminal conduct,
                                                                                such allegations are individually
                                                                                investigated and if appropriate, are
(Id. ¶ 8; see also Defs.' 56.1 ¶ 47; Defs.' Ex. W ¶ 11.) In                     forwarded to the Nassau County
plaintiff's opposition papers, he stated that he did not dispute                District Attorney's Office Public
these facts. (Opp. at 12.)                                                      Corruption Bureau.


The County of Nassau also submitted an affidavit from
ADA Warren Thurer, the Bureau Chief of the Nassau                    *14 (Defs.' Ex. Q ¶¶ 7-8.) Plaintiff has presented no evidence
County Criminal Complaint Unit. According to ADA                    to contradict the information contained in these affidavits or
Thurer, “[s]pecifically with respect to allegations of an           to suggest otherwise.
assistant district attorney's or police officer's criminal
conduct, such allegations will be individually investigated         Nor has plaintiff presented evidence of a policy or custom
and if appropriate, will be forwarded to the Public                 of committing perjury, withholding evidence, or falsely
Corruption Bureau of the Nassau County District Attorney's          verifying criminal complaints. Plaintiff has merely asserted
Office.” (Defs.' Ex. W ¶ 10; see also Defs' Ex. Q ¶ 10 (“There      that “he can testify based upon personal knowledge to the
is no policy, practice, or custom within the Nassau County          undisputed facts and that he has credible witnesses and
District Attorney's Office that precludes the consideration,        documental evidence to support said factual claims.” (Opp. at



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            10
Jackson v. County of Nassau, Not Reported in F.Supp.2d (2010)


                                                                    of this undisputed evidence of the County prosecuting perjury
11.) Plaintiff has not alleged with specificity other instances
                                                                    when it is uncovered, plaintiff has not identified any specific
of perjury, withheld evidence, or falsified complaints, nor
                                                                    instances of police officers' commission of perjury that were
has he presented any other evidence of police officers'
                                                                    not prosecuted.
commission of perjury, withholding of evidence, or filing of
falsely sworn complaints. The County of Nassau, by contrast,
                                                                     *15 In sum, the undisputed facts demonstrate the following:
has put forward evidence regarding its arrest processing
                                                                    (1) plaintiff's conviction prevents him from disputing any
procedures and arrest records. (See Defs.' Ex. Z.) Nowhere
                                                                    alleged constitutional violations relating to his trial; (2)
in the County's arrest policies is false verification of criminal
                                                                    defendants did investigate plaintiff's criminal complaints
complaints, withholding of evidence, or perjury authorized.
                                                                    regarding Officer Hughes's and Detective Comiskey's alleged
Furthermore, the “collective knowledge doctrine” or “fellow
                                                                    behavior; (3) defendants do have in place policies and
officer rule” permits arresting officers to rely upon other
                                                                    procedures whereby criminal complaints filed by private
law enforcement officers' knowledge to justify probable
                                                                    citizens are investigated-even if those citizens are pretrial
cause to arrest. See Savino v. City of New York, 331 F.3d
                                                                    detainees or criminal defendants; and (4) the County of
63, 74 (2d Cir.2003) ( [F]or the purpose of determining
                                                                    Nassau does not have a policy or procedure of permitting
whether an arresting officer had probable cause to arrest,
                                                                    its employees to commit perjury, to falsely verify criminal
‘where law enforcement authorities are cooperating in an
                                                                    complaints, or to withhold exculpatory evidence at trial. In
investigation, ... the knowledge of one is presumed shared by
                                                                    short, plaintiff has failed to provide any factual support for
all.’ ”); Stokes v. City of New York, No 05-CV-0007 (JFB)
                                                                    his conclusory allegations that the defendants have engaged
(MDG), 2007 U.S. Dist. LEXIS 32787, at *17 (E.D.N.Y.
                                                                    in unconstitutional policies or procedures. Accordingly,
May 3, 2007) (“[U]nder the collective knowledge doctrine,
                                                                    defendant's motion for summary judgment is granted.
defendant Buskey is permitted to rely on knowledge obtained
by any other officers during the investigation”); Phelps v. City
of New York, No. 04 CIV. 8570(DLC), 2006 U.S. Dist. LEXIS           C. Motion for Sanctions
42926, at *9-10 (S.D.N.Y. June 29, 2006) (“The rationale            The Court has also reviewed plaintiff's motion for sanctions
behind the [collective knowledge] doctrine is that in light of      and, for the reasons stated throughout this opinion, finds
the complexity of modern police work, the arresting officer         plaintiff's claims to be without merit. Accordingly, plaintiff's
cannot always be aware of every aspect of an investigation;         motion for sanctions is also denied. See S.E. C. v. Shainberg,
sometimes his authority to arrest a suspect is based on             316 F. App'x 1, 2 (2d Cir.2008).
facts known only to his superiors or associates. Although
the doctrine is typically used to establish probable cause
for the purpose of admitting evidence at trial, it is equally       V. CONCLUSION
applicable here. As the Supreme Court has recognized, police        For the foregoing reasons, the Court grants defendants'
officers called upon to aid other officers in making an             motion for summary judgment in its entirety. Because the
arrest are entitled to assume that the officers requesting          Court grants defendants' motion for summary judgment in its
aid have acted properly.” (internal quotations and citations        entirety, it also denies plaintiff's motion for sanctions against
omitted)). Accordingly, it is not improper for an officer to        defendant.
verify a criminal complaint based upon facts learned from
another officer and plaintiff has put forth no evidence of a        The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that
policy, practice, or custom of Nassau County police officers        any appeal from this order would not be taken in good faith,
falsifying information in criminal complaints or committing         and, therefore, in forma pauperis status is denied for the
perjury.                                                            purpose of any appeal. See Coppedge v. United States, 369
                                                                    U.S. 438, 444-45 (1962).
Moreover, the County of Nassau has put forward an affidavit
from a former Nassau County ADA, who investigated and               SO ORDERED.
prosecuted a complaint against a Nassau County Police
Officer in an unrelated matter that alleged that the officer had
committed perjury by falsely testifying before the grand jury.      All Citations
(Defs.' Ex. Y ¶¶ 2-5.) That police officer was prosecuted and
                                                                    Not Reported in F.Supp.2d, 2010 WL 335581
convicted of perjury in the third degree. (Id. ¶ 8.) In the face


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             11
Jackson v. County of Nassau, Not Reported in F.Supp.2d (2010)




Footnotes
1     The Court notes that plaintiff failed to file and serve a response to defendant's Local Rule 56.1 Statement of Facts in
      violation of Local Civil Rule 56.1. Generally, a “plaintiff['s] failure to respond or contest the facts set forth by the defendants
      in their Rule 56.1 statement as being undisputed constitutes an admission of those facts, and those facts are accepted as
      being undisputed.” Jessamy v. City of New Rochelle, 292 F.Supp.2d 498, 504 (S.D.N.Y.2003) (quoting NAS Elecs., Inc.
      v. Transtech Elecs. PTE Ltd., 262 F.Supp.2d 134, 139 (S.D.N.Y.2003)). However, “[a] district court has broad discretion
      to determine whether to overlook a party's failure to comply with local court rules.” Holtz v. Rockefeller & Co., 258 F.3d
      62, 73 (2d Cir.2001) (citations omitted); see also Gilani v. GNOC Corp., No. 04 Civ. 2935(ILG), 2006 WL 1120602, at
      *2 (E.D.N.Y. Apr. 26, 2006) (exercising court's discretion to overlook the parties' failure to submit statements pursuant
      to Local Civil Rule 56.1). In plaintiff's opposition papers, he specifically identified those paragraphs of defendants' Rule
      56.1 statement with which he agreed that there were no material disputed issues of fact. The Court, in its discretion, thus
      relies on those paragraphs as equivalent to plaintiff's Rule 56 .1 statement of facts for the purposes of this opinion. In
      the exercise of its broad discretion and given plaintiff's pro se status, the Court will also only deem admitted those facts
      in defendant's Rule 56.1 statement that are supported by admissible evidence and not controverted by other admissible
      evidence in the record. See Jessamy, 292 F.Supp.2d at 504-05.
2     Because plaintiff is pro se, the Court has independently reviewed plaintiff's deposition testimony. Plaintiff's deposition
      contains no additional evidence other than plaintiff's speculation and conclusory allegations.
3     Due to delay, it appears that plaintiff's response was not filed with the Court until June 11, 2009.
4     The Court further notes that it has previously denied plaintiff's attempt to amend his complaint to state claims against
      Lawrence Mulvey, the Commissioner of the Nassau County Police Department, and Kathleen Rice, the Nassau County
      District Attorney. See Jackson v. County of Nassau, No. 07-CV-0245 (JFB)(AKT), 2009 WL 393640 (E.D.N.Y. Feb. 13,
      2009).
5     Specifically, Section 1983 provides as follows:
           Every person who, under color of any statute, ordinance, regulation, custom, or usage, of any State or Territory or
           the District of Columbia, subjects, or causes to be subjected, any citizen of the United States or other person within
           the jurisdiction thereof to the deprivation of any rights, privileges, or immunities secured by the Constitution and laws,
           shall be liable to the party injured in an action at law....
         42 U.S.C. § 1983.
6     With respect to plaintiff's claim that the County of Nassau has a policy of declining to investigate criminal complaints filed
      by pretrial detainees and criminal defendants, as discussed infra, plaintiff has failed to present any evidence that his claim
      was not investigated, whereas the County has presented substantial evidence demonstrating that plaintiff's claim was,
      in fact, investigated. Moreover, the prosecution of plaintiff's criminal complaints against Officer Hughes and Detective
      Comiskey would have implicated the validity of his underlying conviction, in contravention of the Heck rule. Accordingly,
      Heck can be construed to preclude all of plaintiff's Section 1983 claims.
7     In any event, summary judgment would also be warranted in favor of the County of Nassau because, as discussed infra,
      plaintiff has failed to proffer any evidence of a policy, custom, or failure to train, that led to any alleged constitutional
      violation.
8     The Court further notes that in the absence of any evidence that the Nassau County District Attorney's Office failed to
      investigate Jackson's complaints, the decision not to prosecute those complaints is protected by prosecutorial immunity.
      See, e.g., Fields v. Soloff, 920 F.2d 1114, 1119 (2d Cir.1990) (“[U]nless a prosecutor proceeds in the clear absence of all
      jurisdiction, absolute immunity exists for those prosecutorial activities intimately associated with the judicial phase of the
      criminal process.... This protection extends to the decision to prosecute as well as the decision not to prosecute.” (internal
      quotations and citations omitted)).
9     Plaintiff contends that the persons who violated his constitutional rights were policymakers. (Opp. at 14 (“All of plaintiff's
      claims were made against the ‘policy makers' and not against employees below the policy making level.”).) First, as
      discussed supra, plaintiff's claims regarding alleged perjury, withholding of evidence, or falsely verified complaints
      relating to his trial are barred by Heck. In addition, however, plaintiff presents no evidence in support of this argument.
      Moreover, for purposes of plaintiff's causes of action regarding the failure to investigate his criminal complaints against
      those persons, plaintiff would need to allege that the persons who allegedly failed to investigate his accusations were
      policymakers. Plaintiff does not do so. Instead, he acknowledges that the policy maker is District Attorney Kathleen Rice,
      and the individuals who submitted the defendants' supporting affidavits-those who investigated plaintiff's allegations-are
      subordinates to the policy maker. (Opp. at 15.) For the reasons contained in our earlier opinion, this Court declines to add


              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                   12
Jackson v. County of Nassau, Not Reported in F.Supp.2d (2010)


      District Attorney Rice as a defendant in this action. See Jackson, 2009 WL 393640, at *3-5. In light of Jackson's repeated
      argument that the actions of the Nassau County District Attorney's Office's and Nassau County Police Department's
      actions were part of a policy, procedure, or custom, the Court interprets his complaint and opposition papers to argue
      municipal liability based only on a theory of municipal policy, procedure, or custom, and not on a theory of unconstitutional
      action by a policymaker.


End of Document                                               © 2020 Thomson Reuters. No claim to original U.S. Government Works.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              13
La Grande v. Town Of Bethlehem Police Dept., Not Reported in F.Supp.2d (2009)


                                                                  In lieu of filing an answer, on March 11, 2009, Defendants
                                                                  filed the Motion to dismiss presently before the Court. Mot.
                  2009 WL 2868231
                                                                  to Dismiss (Dkt. No. 13). Plaintiff also filed a Motion for
    Only the Westlaw citation is currently available.
                                                                  summary judgment on February 24, 2009, which is now
             United States District Court,
                                                                  before the Court. Mot. for Sum. Judg. (Dkt. No. 12).
                   N.D. New York.

            Quentin LA GRANDE, Plaintiff,
                                                                  II. DISCUSSIONA. Defendants' Motion to Dismissa.
                         v.
                                                                  Standard of Review
           TOWN OF BETHLEHEM POLICE
                                                                  In order to withstand a motion to dismiss, “a [pleading] must
           DEPARTMENT, et al., Defendants.                        contain sufficient factual matter ... to ‘state a claim to relief
                                                                  that is plausible on its face.’ ” Ashcroft v. Iqbal, ––– U.S.
             No. 1:08–CV–0738 (LEK/DRH).
                                                                  ––––, 129 S.Ct. 1937, 1949, 173 L.Ed.2d 868 (2009) (quoting
                             |
                                                                  Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct.
                      Sept. 1, 2009.
                                                                  1955, 167 L.Ed.2d 929 (2007)). A party must plead with such
Attorneys and Law Firms                                           factual detail so as to sufficiently “ ‘nudge [ ][its] claims ...
                                                                  across the line from conceivable to plausible.’ ” Iqbal, 129
Quentin La Grande, Albany, NY, pro se.                            S.Ct. at 1950–51 (quoting Twombly, 550 U.S. at 570). While
                                                                  stating a claim does not require the recitation of detailed
Nannette R. Kelleher, Bailey, Kelleher Law Firm, Albany,
                                                                  factual allegations, it does, however, require facts sufficient to
NY, for Defendants.
                                                                  state a claim to relief that is prima facie plausible. Iqbal, 129
                                                                  S.Ct. at 1949 (citing Twombly, 550 U.S. at 555). The Court
DECISION AND ORDER                                                must accept the allegations in the well-pleaded complaint as
                                                                  true, Albright v. Oliver, 510 U.S. 266, 268, 114 S.Ct. 807,
LAWRENCE E. KAHN, District Judge.                                 127 L.Ed.2d 114 (1994), and draw all inferences in favor
                                                                  of the non-moving party. Scheuer v. Rhodes, 416 U.S. 232,
*1 Plaintiff pro se Quentin La Grande (“Plaintiff” or “La
                                                                  236, 94 S.Ct. 1683, 40 L.Ed.2d 90 (1973); Global Network
Grande”) commenced the instant action against Defendants
                                                                  Commc'ns, Inc. v. City of New York, 458 F.3d 150, 154 (2d
Robert Helligrass 1 , Stephen Kraz 2 and the Town of              Cir.2006); King v. Am. Airlines, Inc., 284 F.3d 352, 356 (2d
Bethlehem Police Department (collectively, “Defendants”)          Cir.2002).
pursuant to 42 U.S.C. § 1983. Complaint (Dkt. No. 1).
Presently before this Court is Defendants' Motion to dismiss      In assessing the legal sufficiency of the Complaint, the
(Dkt. No. 13) and Plaintiff's Motion for summary judgment         Court is mindful that La Grande is a pro se litigant and
(Dkt. No. 12). For the following reasons, Defendants' Motion      his submissions are subject to “less stringent standards than
to dismiss is granted and Plaintiff's Motion for summary          formal pleadings drafted by lawyers.” Hughes v. Rowe, 449
judgment is denied.                                               U.S. 5, 9, 101 S.Ct. 173, 66 L.Ed.2d 163 (1980) (quoting
                                                                  Haines v. Kerner, 404 U.S. 519, 520, 92 S.Ct. 594, 30 L.Ed.2d
                                                                  652 (1972)). The Court must “read the pleadings of a pro se
I. BACKGROUND
                                                                  plaintiff liberally and interpret them ‘to raise the strongest
According to Plaintiff, “[o]n April 1, 2008 I was threaten
                                                                  arguments they suggest.’ ” McPherson v. Coombe, 174 F.3d
by Patrol Officer William Craz. Patrol Officer called me a
                                                                  276, 280 (2d Cir.1999); see Hemphill v. New York, 380 F.3d
‘Nigger,’ and also threaten to cause bodily harm to me. On
                                                                  680, 687 (2d Cir.2004) (“ “It is well-established that ‘when a
April 2, 2008 I met with Seargent R.J. Helliergrass and was
                                                                  plaintiff proceeds pro se the court is obligated to construe his
interogated, and racial harrassed. On or about April 5, 10, 15,
                                                                  pleadings liberally, particularly when they allege civil rights
May 6, 8, 10, 15, and June 6, 2008, I have been followed by
                                                                  violations' ”) (quoting McEachin v. McGuinnis, 357 F.3d 197,
the Bethlehem Police Department.” Compl. at 2. Plaintiff's
                                                                  200 (2d Cir.2004)). However, a plaintiff's pro se status “does
jurisdictional statement asserts that the Complaint is being
                                                                  not exempt [him] from compliance with relevant rules of
brought pursuant to 42 U.S.C. § 1983. Id. at 1.
                                                                  procedural and substantive law.” Traguth v. Zuck, 710 F.2d
                                                                  90, 92 (2d Cir.1983).



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               1
La Grande v. Town Of Bethlehem Police Dept., Not Reported in F.Supp.2d (2009)


                                                                   municipality cannot be held liable on the basis of respondeat
b. Analysis                                                        superior and “a single incident alleged in a complaint,
 *2 Defendants move to dismiss Plaintiff's Complaint in            especially if it involved only actors below the policymaking
its entirety pursuant to Rules 12(b)(6) of the Federal Rules       level, generally will not suffice to raise an inference of the
of Civil Procedure. 3 Mot. to Dismiss (Dkt. No. 13) at 1.          existence of a custom or policy.” Campanaro v. City of Rome,
Defendants specifically argue that all causes of action against    999 F.Supp. 277, 281 (N.D.N.Y.1998); see also Dwares v. City
the Town of Bethlehem Police Department must be dismissed          of New York, 985 F.2d 94, 100 (2d Cir.1993).
as it is not a legal entity subject to suit under 42 U.S.C. §
1983 and further that Plaintiff's entire Complaint should be       Plaintiff's Complaint is devoid of any allegations that the
dismissed for failing to state a cause of action. Id. at 4.        Town of Bethlehem had a policy or custom of violating
                                                                   constitutional rights, nor does plaintiff allege or even allude
                                                                   that the Town was deliberately indifferent to his constitutional
i. Town of Bethlehem Police Department                             rights. The complete failure to plead such warrants dismissal
The Town of Bethlehem moves to dismiss Plaintiff's                 under Rule 12(b)(6) of the Federal Rules of Civil Procedure,
Complaint on the ground that it is not susceptible to suit         as the Complaint fails to state a cause of action for which relief
under 42 U.S.C. § 1983. While a municipality may be                can be granted under 42 U.S.C. § 1983. See Campanaro, 999
susceptible to suit under 42 U.S.C. § 1983, a municipal            F.Supp. at 281; Dwares, 985 F.2d at 100.
police department is not. See Walker v. Waterbury Police
Dep't., 08–cv–959 (JG)(AKT), 2009 U.S. Dist. LEXIS 7933,
at *5, 2009 WL 261527 (E.D.N.Y. Feb. 4, 2009). “Under              ii. Defendants Kraz and Helligrass
New York law, departments which are merely administrative           *3 La Grande's Complaint alleges that between April
arms of a municipality do not have a legal identity separate       and June 2008, he was “racially harassed,” “threatened”
and apart from the municipality and cannot sue or be sued.”        and “interrogated” by Defendants Kraz and Helligrass, two
Id. (citing Hall v. City of White Plains, 185 F.Supp.2d 293,       officers of the Bethlehem Police Department. Compl. at 2.
303 (S.D.N.Y.2002)). Accordingly, claims asserted under 42         Specifically, La Grande alleges that on multiple occasions
U.S.C. § 1983 will be dismissed against a municipality's           the officers addressed him with a racial epithet and followed
police department. See Walker, 2009 U.S. Dist. LEXIS 7933,         him through town. Id. It is well settled in this Circuit that
at *5, 2009 WL 261527 (internal citation omitted); see also        “42 U.S.C. § 1983 is not designed to rectify harassment
Baker v. Willett, 42 F.Supp.2d 192, 198 (N.D.N.Y.1999).            or verbal abuse.” Murray v. Pataki, No. 9:03–cv–1263,
                                                                   2007 U.S. Dist. LEXIS 26959, at *22, 2007 WL 956941
Here, Plaintiff has sued the Town of Bethlehem Police              (N.D.N.Y. Mar. 29, 2007) (Kahn, J.) (quoting Gill v. Hoadley,
Department along with two individual officers of the               261 F.Supp.2d 113, 129 (N.D.N.Y.2003)) (collecting cases).
department. See generally Compl. Plaintiff's Complaint             “[V]erbal harassment or profanity alone, unaccompanied by
asserts that it is brought pursuant to 42 U.S.C. § 1983 and does   an injury no matter how inappropriate, unprofessional, or
not provide any other basis for the claims. Id. at 1. Since the    reprehensible it might seem, does not constitute the violation
Bethlehem Police Department cannot be sued pursuant to 42          of any federally protected right and therefore is not actionable
U.S.C. § 1983, Plaintiff's Complaint is dismissed as against       under 42 U.S.C. § 1983.” Murray, 2007 U.S. Dist. LEXIS, at
the Town of Bethlehem Police Department.                           * 22 (quoting Moncrieffe v. Witbeck, 2000 U.S. Dist. LEXIS,
                                                                   at *3, 2000 WL 949457 (N.D.N.Y. June 29, 2000)); see
Even assuming arguendo that Plaintiff's claims against the         also Zeno v. Cropper, 650 F.Supp. 138, 141 (S.D.N.Y.1986)
Town of Bethlehem Police Department can be construed as            (“vile and abusive language ... no matter how abhorrent or
a claim against the Town of Bethlehem, Plaintiff's Complaint       reprehensible cannot form the basis for a § 1983 claim)
would still be dismissed pursuant to Federal Rule of Civil         (internal citation and quotation omitted). Further, “threats do
Procedure 12(b)(6).                                                not amount to violations of constitutional rights.” Murray,
                                                                   2007 U.S. Dist. LEXIS, at *23 (quoting Malsh v. Austin, 901
In order to state a cause of action for municipal liability        F.Supp. 757, 763 (S.D.N.Y.1995)).
under 42 U.S.C. § 1983, “a plaintiff must allege that the
municipality has adopted a custom or policy which is the           In this case, Plaintiff's claim for verbal harassment in the form
moving force behind the [alleged constitutional violation].”       of racial slurs and threats is not actionable under § 1983 and,
Zappala v. Albicelli, 980 F.Supp. 635, 649 (N.D.N.Y.1997). A       therefore, fails to state a claim entitled to relief. Compl. at 2.


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               2
La Grande v. Town Of Bethlehem Police Dept., Not Reported in F.Supp.2d (2009)


                                                                  a district court need not grant leave if amendment would
                                                                  be futile); Acito v. Imcera Group, Inc., 47 F.3d 47, 55 (2d
B. Plaintiff's Motion for Summary Judgment                        Cir.1995).
Even assuming arguendo that this Court did not grant
Defendants' Motion to dismiss, Plaintiff's Motion for             Here, Plaintiff's Complaint does not state any viable causes of
summary judgment would still be denied. Under the Local           action under 42 U.S.C. § 1983. Further, Plaintiffs Complaint
Rules, “all motions ... require a memorandum of law,              does not state which, if any, of his constitutional rights were
supporting affidavit, and proof of service on all the parties.”   violated by Defendants nor does it plead any facts to establish
N.D.N.Y. L.R. 7.1(a) (emphasis added). “All memoranda of          municipal liability. Plaintiff's Complaint also does not plead
law shall contain a table of contents and, wherever possible,     any facts supporting his allegations that he was “racially
parallel citations.” Id. at 7 .1(a)(1). Further “[a]ny motion     harassed,” “threatened” or “interrogated.” Since, as the Court
for summary judgment shall contain a Statement of Material        discussed above, none of the complained of actions provides
Facts ... Failure of the moving party to submit an accurate and   the basis for a cognizable cause of action, leave to cure these
complete Statement of Material Facts shall result in a denial     defects would be futile. These deficiencies may have been
of the motion.” Id. at 7 .1(a)(3) (emphasis in original).         excusable, albeit not cureable, had this Court not previously
                                                                  informed Plaintiff of the requirements for pleading a cause of
Here, not only did the Plaintiff fail to submit a memoranda of    action under 42 U.S.C. § 1983 against a municipality. See La
law in support of his Motion for summary judgment and an          Grande v. Albany Police Dep't, 1:07–CV–757 (Dkt. No. 4). 4
affidavit but he also failed to submit a Statement of Material    Given that leave to amend would be futile, this Court denies
Facts. In fact, in his Motion for summary judgment filed on       Plaintiff's request.
February 24, 2009, Plaintiff explicitly stated, “I will provide
this Court with a ‘Law Memorandum’ in support of my
motion; such will contain applicable law, and case law. I will    III. CONCLUSION
submit this to the Court on or before March 6, 2009.” Mot.        Based on the foregoing, it is hereby
for Sum. Judg. at 1. To date, this Court has nor received said
memorandum of law. While this Court recognizes Plaintiff's        ORDERED, that Defendants' Motion to dismiss (Dkt. No.
pro se status, he has failed to comply with all of the Local      13) is GRANTED in its entirety; and it is further
Rules. See Traguth v. Zuck, 710 F.2d 90, 92 (2d Cir.1983)
(a plaintiff's pro se status “does not exempt [him] from          ORDERED, that Plaintiff's request to amend his Complaint
compliance with relevant rules of procedural and substantive      (Dkt. No. 27) is DENIED; and it is further
law”). Accordingly, Plaintiff's Motion for summary judgment
is denied for failing to comply with the relevant rules of        ORDERED, that Plaintiff's Motion for summary judgment
procedure. See, e.g., N.D.N.Y. L.R. 7.1(a), 7.1(a)(3).            (Dkt. No. 12) is DENIED in its entirety; and it is further

                                                                  ORDERED, that the Clerk serve a copy of this Decision and
C. Amended Complaint                                              Order on all parties.
 *4 Plaintiff also moves to amend his Complaint. Response
(Dkt. No. 27). While pro se litigants are generally afforded      IT IS SO ORDERED.
wide latitude and an opportunity to amend, a District Court
need not permit an amendment to a Complaint where it
would be futile. See Forman v. Davis, 371 U.S. 178, 182, 83       All Citations
S.Ct. 227, 9 L.Ed.2d 222 (1962) (holding that although leave
                                                                  Not Reported in F.Supp.2d, 2009 WL 2868231
to amend should be freely given where justice so requires,


Footnotes
1      Incorrectly named in the Complaint as “R.J. Helliergrass.” See generally Complaint (Dkt. No. 1).
2      Incorrectly named in the Complaint as “William Craz.” See generally Complaint.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            3
La Grande v. Town Of Bethlehem Police Dept., Not Reported in F.Supp.2d (2009)



3     Defendants argue, alternatively, that Plaintiff's Complaint should be dismissed pursuant to 28 U.S.C. § 1915(e) and for
      failing to adhere to Rule 8(a) of the Federal Rules of Civil Procedure. The Court need not address these arguments as it
      is dismissing Plaintiff's Complaint in its entirety pursuant to Federal Rule of Civil Procedure 12(b)(6).
4     Notably, Plaintiff has also filed numerous Complaints in the Northern District, many of which include assertions of
      civil rights violations and racial discrimination or harassment, wherein Plaintiff has been granted leave to amend his
      complaints. Plaintiff has filed eleven suits in the Northern District since 2000, including the instant matter. In fact, on May
      12, 2008, Chief United States District Judge Norman A. Mordue entered an order enjoining Plaintiff from filing any further
      actions or pleadings in this district without the prior permission of the Chief Judge. Dkt. No. 6. This Order was entered
      based on a record of vexatious and frivolous pleadings previously filed by La Grande.


End of Document                                                © 2020 Thomson Reuters. No claim to original U.S. Government Works.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 4
Jenkins v. Liadka, Not Reported in F.Supp.2d (2012)


                                                                   the Fourth Amendment. (See generally Dkt. No. 1 [Plf.'s
                                                                   Compl].)
                  2012 WL 4052286
    Only the Westlaw citation is currently available.
                                                                   Generally, in support of these claims, Plaintiff alleges as
             United States District Court,
                                                                   follows: (1) on the evening of September 9, 2010, she was
                   N.D. New York.
                                                                   stopped on Butternut Street in the City of Syracuse by
              Sylvia JENKINS, Plaintiff,                           two officers, who questioned her regarding a call they had
                           v.                                      received; (2) when she told the two police officers that she
   Mr. LIADKA, Syracuse Police Officer; Mr. Sands,                 did not know what they were talking about and “attempted
                                                                   to go on about [her] business,” the officers became “uptight,
  Syracuse Police Officer; John Doe, Syracuse Police
                                                                   rude, [and] abnormal in their conversations [and] behavior,”
   Officer; and Syracuse Police Dep't, Defendants.
                                                                   and threatened her; (3) the officers then proceeded to conduct
              No. 5:10–CV–1223 (GTS/DEP).                          a search of “all [of Plaintiff and her] personal property,”
                             |                                     and, in the process of doing so, twisted her arm and forced
                      Sept. 13, 2012.                              her onto the front of their police vehicle; (4) a third police
                                                                   officer arrived, and she was assaulted by all three officers
Attorneys and Law Firms                                            (hereinafter “Defendants”), who hit her on the back and threw
                                                                   her onto the police vehicle; (5) following the deprivation on
Sylvia Jenkins, Syracuse, NY, pro se.                              September 9, 2010, Defendants denied her a post-deprivation
                                                                   remedy through a combination of threats, intimidation and/
Hon. Mary Anne Dougherty, Corporation Counsel for
                                                                   or nonresponsiveness; and (6) Defendants took these actions
City of Syracuse, Catherine Ena Carnrike, Esq., Assistant
                                                                   against her intentionally because they did not personally like
Corporation Counsel, of Counsel, Syracuse, NY, for
                                                                   her, given her previous interactions with the Syracuse Police
Defendants.
                                                                   Department. (Id.)

MEMORANDUM–DECISION and ORDER                                      Plaintiff further alleges that, as a result of this incident,
                                                                   she suffered various injuries and losses, including (1) a
GLENN T. SUDDABY, District Judge.
                                                                   “tremendous setback in already trying to recover in an [sic]
 *1 Currently before the Court, in this pro se civil rights        grave overall manner of my life [and] lifestyle involving
action filed by Sylvia Jenkins (“Plaintiff”) against Mr. Liadka,   officials internally [and] externally,” (2) head and back pain,
Mr. Sands, John Doe, and Syracuse Police Department                and mental suffering, (3) loss of personal property, and, (4)
(“Defendants”), is Defendants' motion to dismiss Plaintiff's       loss of employment. (Id.) As relief, Plaintiff requests an award
Complaint for insufficient service of process pursuant to          of twelve thousand dollars ($12,000) in damages. (Id. at ¶ 6.)
Fed.R.Civ.P. 12(b)(5) and/or for failure to state a claim
pursuant to Fed.R.Civ.P. 12(b)(6). (Dkt. No. 13.) For the          Familiarity with the remaining factual allegations supporting
reasons set forth below, Defendants' motion is granted in part     Plaintiff's three claims is assumed in this Decision and Order,
and denied in part.                                                which is intended primarily for review by the parties. (See
                                                                   generally Dkt. No. 1.)

I. RELEVANT BACKGROUNDA. Plaintiff's Complaint
Generally, construed with the utmost of special liberality,        B. Defendants' Motion
Plaintiff's Complaint asserts three claims against Defendants       *2 On May 6, 2011, Defendants filed a motion to dismiss.
arising from an investigatory stop in September 2010, in           (Dkt. No. 13, Attach 2.) Generally, in support of their motion,
Syracuse, New York: (1) a claim that three Syracuse Police         Defendants assert the following two arguments: (1) because
Officers unreasonably searched her in violation of the Fourth      the Complaint was not served within the time allowed by
Amendment; (2) a claim that they unlawfully seized, and            Fed.R.Civ.P. 4 or Local Rule 4.1 of the Local Rules of Practice
failed to return, her personal property in violation of the        for this Court, the Court lacks jurisdiction over Defendants in
Fourth, Fifth, and/or Fourteenth Amendments; and (3) a claim       accordance with Fed.R.Civ.P. 4; and (2) the Complaint fails
that they subjected her to excessive force in violation of         to state a claim upon which relief can be granted, because
                                                                   (a) the Complaint fails to identify what constitutional rights


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             1
Jenkins v. Liadka, Not Reported in F.Supp.2d (2012)


Plaintiff is attempting to vindicate, (b) even if the Complaint
has sufficiently identified a constitutional violation, the
Complaint fails to allege facts plausibly suggesting the             II. RELEVANT LEGAL STANDARDSA. Legal Standard
personal involvement of the individual Defendants in any             Governing Motions to Dismiss for Insufficient Service of
such constitutional violation, (c) the City of Syracuse Police       Process
Department does not have the legal capacity to be sued, (d)           *3 Rule 4(m) of the Federal Rules of Civil Procedure
even if Plaintiff's Complaint can be liberally construed as          provides, in pertinent part, as follows:
attempting to assert a claim against the City of Syracuse,
the Complaint fails to allege facts plausibly suggesting that
the individual Defendants' actions the result of a city policy                   If a defendant is not served within
or custom sufficient to confer municipal liability upon the                      120 days after the complaint is filed,
City, (e) the Fifth Amendment does not govern a plaintiff's                      the court-on motion or its own after
deprivation-of-property claim against state actors, (f) the                      notice to the plaintiff-must dismiss
Complaint fails to allege facts plausibly suggesting that force                  the action without prejudice against
was used or that if force was used it was excessive for                          that defendant or order that service be
purposes of a Fourth Amendment claim, and (g) based on                           made within a specified time. But if
Plaintiff's factual allegations, Defendants Liadka and Sands                     the plaintiff shows good cause for the
are protected from liability as a matter of law by the doctrine                  failure, the court must extend the time
of qualified immunity. (See generally Dkt. No. 13, Attach. 2.)                   for service for an appropriate period.

On June 2, 2011, Plaintiff filed a response to Defendants'
motion. Generally, Plaintiff's response, which is handwritten        Fed.R.Civ.P. 4(m).
and three pages in length, states that she “definitely oppose[s]
[Defendants'] request” for the dismissal of her Complaint.           The Local Rules of Practice for this Court shorten the service
(See generally Dkt. No. 17.) However, Plaintiff's response           requirements under Fed.R.Civ.P. 4. Specifically, Local Rule
does not address the legal arguments asserted by Defendants          4.1(b) requires “service of process upon all defendants within
for the dismissal of Plaintiff's Complaint. (Compare Dkt.            sixty (60) days of the filing of the complaint. This expedited
No. 17 with Dkt. No. 13, Attach. 2.) Although Plaintiff's            service is necessary to ensure adequate time for pretrial
response was submitted two days after the expiration of              discovery and motion practice. In no event shall service of
the responsedeadline, the Court has accepted it, out of an           process be completed after the time specified in Fed.R.Civ.P.
extension of special solicitude to her as a pro se civil rights      4.” N.D.N.Y. L.R. 4.1(b).
litigant.

In addition, Plaintiff has filed three letters to the Court on the   B. Legal Standard Governing Motions to Dismiss for
following dates: July 6, 2011, August 22, 2011, and January          Failure to State Claim
13, 2012. (Dkt. No. 18–20.) Generally, these letters contain         It has long been understood that a defendant may base
assertions that Plaintiff believes that the police are following     a motion to dismiss for failure to state a claim upon
her, treating her negatively, and responding unsatisfactorily to     which relief can be granted on either or both of two
her telephone calls. (Id.) To the extent that these three letters    grounds: (1) a challenge to the “sufficiency of the pleading”
are intended to constitute papers in opposition to Defendants'       under Fed.R.Civ.P. 8(a)(2); or (2) a challenge to the legal
motion, the Court will not consider them, because (1) they           cognizability of the claim. Jackson v. Onondaga Cnty., 549
are not responsive to the motion, and/or (2) they were not           F.Supp.2d 204, 211, nn. 15–16 (N.D.N.Y.2008) (McAvoy, J.,
submitted in a timely manner. Moreover, to the extent that           adopting Report–Recommendation on de novo review).
these three letters are intended to constitute a request for
relief, the Court will not consider them, because do not             Because such motions are often based on the first ground,
state the relief sought, state with particularity the grounds        a few words on that ground are appropriate. Rule 8(a)(2) of
for seeking the order, and attach a memorandum of law and            the Federal Rules of Civil Procedure requires that a pleading
affidavit, as required by Fed.R.Civ.P. 7(b) and Local Rule 7.1       contain “a short and plain statement of the claim showing
of the Local Rules of Practice for this Court.                       that the pleader is entitled to relief.” Fed.R.Civ.P. 8(a)(2)



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             2
Jenkins v. Liadka, Not Reported in F.Supp.2d (2012)


[emphasis added]. In the Court's view, this tension between        explained that, while this does not mean that a pleading need
permitting a “short and plain statement” and requiring that        “set out in detail the facts upon which [the claim is based],”
the statement “show[ ]” an entitlement to relief is often at the   it does mean that the pleading must contain at least “some
heart of misunderstandings that occur regarding the pleading       factual allegation[s].” Id . at 1965. More specifically, the
standard established by Fed.R.Civ.P. 8(a)(2).                      “[f]actual allegations must be enough to raise a right to relief
                                                                   above the speculative level [to a plausible level],” assuming
On the one hand, the Supreme Court has long characterized          (of course) that all the allegations in the complaint are true.
the “short and plain” pleading standard under Fed.R.Civ.P.         Id. 1
8(a)(2) as “simplified” and “liberal.” Jackson, 549 F.Supp.2d
at 212, n. 20 (citing Supreme Court case). On the other            As for the nature of what is “plausible,” the Supreme Court
hand, the Supreme Court has held that, by requiring the            explained that “[a] claim has facial plausibility when the
above-described “showing,” the pleading standard under             plaintiff pleads factual content that allows the court to draw
Fed.R.Civ.P. 8(a)(2) requires that the pleading contain a          the reasonable inference that the defendant is liable for the
statement that “give[s] the defendant fair notice of what the      misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 129
plaintiff's claim is and the grounds upon which it rests.”         S.Ct. 1937, 1949, 173 L.Ed.2d 868 (2009). “[D]etermining
Jackson, 549 F.Supp.2d at 212, n. 17 (citing Supreme Court         whether a complaint states a plausible claim for relief ... [is]
cases) (emphasis added).                                           a context-specific task that requires the reviewing court to
                                                                   draw on its judicial experience and common sense.... [W]here
The Supreme Court has explained that such fair notice has          the well-pleaded facts do not permit the court to infer more
the important purpose of “enabl[ing] the adverse party to          than the mere possibility of misconduct, the complaint has
answer and prepare for trial” and “facilitat[ing] a proper         alleged-but it has not show[n]-that the pleader is entitled to
decision on the merits” by the court. Jackson, 549 F.Supp.2d       relief.” Iqbal, 129 S.Ct. at 1950 [internal quotation marks and
at 212, n. 18 (citing Supreme Court cases); Rusyniak v.            citations omitted]. However, while the plausibility standard
Gensini, 629 F.Supp.2d 203, 213 & n. 32 (N.D.N.Y.2009)             “asks for more than a sheer possibility that a defendant
(Suddaby, J.) (citing Second Circuit cases). For this reason, as   has acted unlawfully,” id., it “does not impose a probability
one commentator has correctly observed, the “liberal” notice       requirement.” Twombly, 550 U.S. at 556.
pleading standard “has its limits.” 2 Moore's Federal Practice
§ 12.34[1][b] at 12–61 (3d ed.2003). For example, numerous         Because of this requirement of factual allegations plausibly
Supreme Court and Second Circuit decisions exist holding           suggesting an entitlement to relief, “the tenet that a court must
that a pleading has failed to meet the “liberal” notice pleading   accept as true all of the allegations contained in the complaint
standard. Rusyniak, 629 F. Supp .2d at 213, n. 22 (citing          is inapplicable to legal conclusions. Threadbare recitals of
Supreme Court and Second Circuit cases); see also Ashcroft         the elements of a cause of action, supported by merely
v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937, 1949–52, 173 L.Ed.2d       conclusory statements, do not suffice.” Iqbal, 129 S.Ct. at
868 (2009).                                                        1949. Similarly, a pleading that only “tenders naked assertions
                                                                   devoid of further factual enhancement” will not suffice. Iqbal,
 *4 Most notably, in Bell Atlantic Corp. v. Twombly, the           129 S.Ct. at 1949 (internal citations and alterations omitted).
Supreme Court reversed an appellate decision holding that a        Rule 8 “demands more than an unadorned, the-defendant-
complaint had stated an actionable antitrust claim under 15        unlawfully-harmed-me accusation.” Id.
U.S.C. § 1. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 127
S.Ct. 1955, 167 L.Ed.2d 929 (2007). In doing so, the Court         This pleading standard applies even to pro se litigants. While
“retire[d]” the famous statement by the Court in Conley v.         the special leniency afforded to pro se civil rights litigants
Gibson, 355 U.S. 41, 45–46, 78 S.Ct. 99, 2 L.Ed.2d 80 (1957),      somewhat loosens the procedural rules governing the form
that “a complaint should not be dismissed for failure to state     of pleadings (as the Second Circuit has observed), it does
a claim unless it appears beyond doubt that the plaintiff can      not completely relieve a pro se plaintiff of the duty to satisfy
prove no set of facts in support of his claim which would          the pleading standards set forth in Fed.R.Civ.P. 8, 10 and
entitle him to relief.” Twombly, 127 S.Ct. at 1968–69. Rather
                                                                   12. 2 Rather, as both the Supreme Court and Second Circuit
than turning on the conceivability of an actionable claim,
                                                                   have repeatedly recognized, the requirements set forth in
the Court clarified, the “fair notice” standard turns on the
                                                                   Fed.R.Civ.P. 8, 10 and 12 are procedural rules that even pro se
plausibility of an actionable claim. Id. at 1965–74. The Court
                                                                   civil rights plaintiffs must follow. 3 Stated more simply, when


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              3
Jenkins v. Liadka, Not Reported in F.Supp.2d (2012)


a plaintiff is proceeding pro se, “all normal rules of pleading    primarily for review by the parties. (See generally Dkt. No. 5
are not absolutely suspended.” Jackson, 549 F.Supp.2d at 214,      [Decision and Order].)
n. 28.

 *5 Finally, a few words are appropriate regarding what            E. Legal Standards Governing Defendants' Defenses1.
documents are considered on a motion to dismiss for                Defense of Lack of Separate Identity
failure to state a claim upon which relief can be granted,         “Under New York law, departments that are merely
pursuant to Fed.R.Civ.P. 12(b)(6). The court may consider          administrative arms of a municipality do not have a legal
the following documents without triggering the summary             identity separate and apart from the municipality, and
judgment standard: “(1) documents attached as an exhibit           therefore, cannot sue or be sued.” Davis v. Lynbrook Police
to the complaint or answer, (2) documents incorporated by          Dept., 224 F.Supp.2d 463, 477 (E.D.N.Y.2002). “Pursuant
reference into the complaint (and provided by the parties),        to Fed.R.Civ.P. 17, New York governs the capacity of
(3) documents that, although not incorporated by reference,        a police department to sue or be sued. In New York,
are “integral” to the complaint, or (4) any matter of which        police departments like the defendant, which are merely
the court can take judicial notice for the factual background      administrative arms of a municipal corporation, do not have
of the case.” Planck v. Schenectady Cnty., 12–CV–0336,             a legal identity separate and apart from the town.” Loria v.
2012 WL 1977972, at *5 (N.D.N.Y. June 1, 2012) (Suddaby,           Irondequoit 775 F.Supp. 599, 606 (W.D.N.Y.1990). While a
J.). Moreover, “a pro se plaintiff's papers in response to a       municipality can sue or be sued, the police department, which
defendant's motion to dismiss for failure to state a claim may     does not exist separate from that municipality, can not. Baker
be considered as effectively amending the allegations of [her]     v. Willett, 42 F.Supp.2d 192, 198 (N.D.N.Y.1999).
complaint-to the extent those papers are consistent with the
allegations in the complaint.” Planck, 2012 WL 1977972, at
                                                                   2. Defense of Limited Municipal Liability
*5.
                                                                    *6 It is well established that “[a] municipality may not be
                                                                   held liable in a Section 1983 action for the conduct of a
C. Legal Standard Governing Unopposed Motions                      lower-echelon employee solely on the basis of respondeat
In this District, when a non-movant fails to oppose a legal        superior.” 4 “Rather, to establish municipal liability under §
argument asserted by a movant in support of a motion,              1983 for unconstitutional acts by a municipality's employees,
the movant's burden with regard to that argument has been          a plaintiff must show that the violation of [his or] her
lightened such that, in order to succeed on that argument,         constitutional rights resulted from a municipal custom or
the movant need only show that the argument possesses              policy .” 5 “Thus, to hold a [municipality] liable under § 1983
facial merit, which has appropriately been characterized as        for the unconstitutional actions of its employees, a plaintiff
a “modest” burden. See N.D.N.Y. L.R. 7.1(b) (3) (“Where a          is required to ... prove three elements: (1) an official policy
properly filed motion is unopposed and the Court determines        or custom that (2) causes the plaintiff to be subjected to (3) a
that the moving party has met its burden to demonstrate
                                                                   denial of a constitutional right.” 6
entitlement to the relief requested therein....”); Rusyniak
v. Gensini, 07–CV–0279, 2009 WL 3672105, at *1, n.
                                                                   With regard to the first element (the existence of a policy
1 (N.D.N.Y.Oct.30, 2009) (Suddaby, J.) (collecting cases);
                                                                   or custom), a “[p]laintiff may establish the ‘policy, custom
Este–Green v. Astrue, 09–CV–0722, 2009 WL 2473509, at
                                                                   or practice’ requirement by demonstrating: (1) a formal
*2 & n. 3 (N.D.N.Y. Aug.7, 2009) (Suddaby, J.) (collecting
                                                                   policy officially endorsed by the municipality ...; (2) actions
cases).
                                                                   taken by government officials responsible for establishing
                                                                   municipal policies related to the particular deprivation in
D. Legal Standards Governing Plaintiff's Claims                    question ...; (3) a practice so consistent and widespread
Because the Court has, in its Decision and Order of March          that it constitutes a ‘custom or usage’ sufficient to impute
7, 2011, addressed the relevant points of law contained in         constructive knowledge to the practice of policymaking
the legal standards governing Plaintiff's claims in this action,   officials ...; or (4) a failure by policymakers to train or
the Court will not again recite, in their entirety, those legal    supervise subordinates to such an extent that it amounts to
standards in this Decision and Order, 9 which is intended          ‘deliberate indifference’ to the rights of those who come in
                                                                   contact with the municipal employees....” 7 With regard to the


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             4
Jenkins v. Liadka, Not Reported in F.Supp.2d (2012)


second element (causation), a plaintiff must show “a direct        v. Templeton, 505 F.3d 161, 169–70 (2d Cir.2007) [citations
causal link” or “an affirmative link” between the municipal        omitted]. 10 This “objective reasonableness” part of the test
policy or custom and the alleged constitutional deprivation        is met if “officers of reasonable competence could disagree
(i.e., that the policy or custom was the “moving force” behind     on [the legality of defendant's actions].” Malley v. Briggs, 475
the deprivation). 8                                                U.S. 335, 341, 106 S.Ct. 1092, 89 L.Ed.2d 271 (1986). 11 As
                                                                   the Supreme Court has explained,

3. Defense of Qualified Immunity
“Once qualified immunity is pleaded, plaintiff's complaint           [T]he qualified immunity defense ... provides ample
will be dismissed unless defendant's alleged conduct,                protection to all but the plainly incompetent or those
when committed, violated ‘clearly established statutory or           who knowingly violate the law.... Defendants will not
constitutional rights of which a reasonable person would have        be immune if, on an objective basis, it is obvious that
known.’ “ Williams v. Smith, 781 F.2d 319, 322 (2d Cir.1986)         no reasonably competent officer would have concluded
(quoting Harlow v. Fitzgerald, 457 U.S. 800, 815 [1982] ).           that a warrant should issue; but if officers of reasonable
As a result, a qualified immunity inquiry in a civil rights          competence could disagree on this issue, immunity should
case generally involves two issues: (1) “whether the facts,          be recognized.
viewed in the light most favorable to the plaintiff establish a
                                                                     Malley, 475 U.S. at 341. 12
constitutional violation”; and (2) “whether it would be clear
to a reasonable [official] that his conduct was unlawful in the    III. ANALYSISA. Whether Plaintiff's Complaint Should
situation confronted.” Sira v. Morton, 380 F.3d 57, 68–69 (2d      Be Dismissed for Failure to Serve Process in Timely
Cir.2004) [citations omitted], accord, Higazy v. Templeton,        Manner
505 F.3d 161, 169, n. 8 (2d Cir.2007) [citations omitted].         After carefully considering the matter, the Court must
                                                                   answer this question in the negative. By Defendants' own
In determining the second issue (i.e., whether it would be         calculations, Plaintiff's Complaint was served on April 18,
clear to a reasonable official that his conduct was unlawful in    2011–a mere 42 days after the Court granted Plaintiff's motion
the situation confronted), courts in this circuit consider three   to proceed in forma pauperis, approved the filing of her
factors:                                                           Complaint, and directed the Clerk of the Court to issue
                                                                   summonses and forward them with the Complaint to the
                                                                   United States Marshal's Service, for service on Defendants.
             (1) whether the right in question was                 (Dkt. No. 5 [Decision and Order filed March 7, 2011].)
             defined with ‘reasonable specificity’;                Indeed, Defendants acknowledge that Plaintiff completed the
             (2) whether the decisional law of                     Civil Summonses and USM285 form, and returned them to
             the Supreme Court and the applicable                  the Clerk's Office (so that the Clerk's Office could forward
             circuit court support the existence                   them to the U.S. Marshal's Service for service of Plaintiff's
             of the right in question; and (3)                     Complaint) less than eight days after receiving them from the
             whether under preexisting law a                       Clerk's Office. (Dkt. No. 13, Attach. 1, at ¶¶ 6–7; Dkt. No. 13,
             reasonable defendant official would                   Attach. 2, at 9 [attaching page “8” of Defs.' Memo. of Law];
             have understood that his or her acts                  see also Dkt. Nos. 6, 8.) After that point in time, service was
             were unlawful.                                        largely if not entirely outside of Plaintiff's control.

                                                                   Under the circumstances, the Court finds that good cause
 *7 Jermosen v. Smith, 945 F.2d 547, 550 (2d Cir.1991)             exists to extend the deadline for service by 42 days. The
[citations omitted], cert. denied, 503 U.S. 962, 112 S.Ct.         Court notes that a contrary conclusion (e.g., a conclusion
                                                                   that Plaintiff had to serve her Complaint by December 13,
1565, 118 L.Ed.2d 211 (1992). 9 “As the third part of the test
                                                                   2010 pursuant to Local Rule 4.1, or even February 11, 2011
provides, even where the law is ‘clearly established’ and the
                                                                   pursuant to Fed.R.Civ.P. 4) would render meaningless the
scope of an official's permissible conduct is ‘clearly defined,’
                                                                   Court's directive to the Clerk of the Court, on March 5, 2011,
the qualified immunity defense also protects an official if
                                                                   to take sufficient action to enable the United States Marshal's
it was ‘objectively reasonable’ for him at the time of the
                                                                   Service to effect service for Plaintiff.
challenged action to believe his acts were lawful.” Higazy


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             5
Jenkins v. Liadka, Not Reported in F.Supp.2d (2012)


                                                                      how Defendants frustrated her efforts to recover that property.
                                                                      See Vogeler v. Colbath, 04–CV–6071, 2005 U.S. Dist. LEXIS
B. Whether Plaintiff's Complaint Should Be Dismissed                  44658, at *29, 2005 WL 2482549 (S.D.N.Y. Oct. 6, 2005)
for Failure to State a Claim Upon Which Relief Can                    (“Plaintiffs must also allege ... the personal involvement of
Be Granted1. Whether Plaintiff's Complaint Should
                                                                      the Defendant in the actions underlying their claim.”). 14
Be Dismissed for Failing to Sufficiently Identify What
Constitutional Rights She Is Attempting to Vindicate
                                                                      For all of these alternative reasons, Plaintiff's claims against
 *8 After carefully considering the matter, the Court must
                                                                      the individual Defendants are dismissed.
answer this question also in the negative. In construing the
pleadings of a pro se civil rights litigant in this Circuit, a
district court's imagination should be limited only by the            3. Whether the Syracuse Police Department Should Be
plaintiff's factual allegations, not by the legal claims set out in   Dismissed as a Defendant
his or her pleadings. See Phillips v. Girdich, 408 F.3d 124, 130      After carefully considering the matter, the Court answers
(2d Cir.2005) (“We leave it for the district court to determine       this question in the affirmative for the reasons stated by
what other claims, if any, Phillips has raised. In so doing, the      Defendants in their memorandum of law. (Dkt. No. 13, Attach
court's imagination should be limited only by Phillips' factual       2, at 13.) The Court would add only the following three brief
allegations, not by the legal claims set out in his pleadings.”).     points.

Here, based on Plaintiff's (albeit scant and confused) factual         *9 First, at the very least, Defendants have met the
allegations, the Court can imagine that she is attempting             lightened burden that was created by Plaintiff's failure to
to assert the following three claims: (1) a claim of an               respond to this argument for dismissal. Second, in any
unreasonable search under the Fourth Amendment; (2) a                 event, the Court would reach the same conclusion even if it
claim of an unlawful seizure of, and failure to return, her           were to subject Defendants' argument to the more rigorous
personal property under the Fourth, Fifth and/or Fourteenth           scrutiny appropriate for a contested argument. Third, and
Amendments; and (3) a claim of excessive force under the              finally, “as Plaintiff has been told several times, under New
Fourth Amendment.                                                     York State law, departments, like the Onondaga County
                                                                      Sheriff's Department, that are merely administrative arms of
                                                                      a municipality, do not have a legal identity separate from
2. Whether Plaintiff's Claims Against the Individual
                                                                      the municipality and may not sue or be sued.” Jenkins
Defendants Should Be Dismissed for Failing to Allege
                                                                      v. Onondaga Cnty. Sheriff's Dep't, 12–CV–0855, Report–
Facts Plausibly Suggesting Their Personal Involvement in
                                                                      Recommendation, at 5 (N.D.N.Y. filed June 28, 2012)
the Constitutional Violations Alleged
                                                                      (Baxter, J.) (citing Hayes v. Cnty. of Sullivan, 07–CV–
After carefully considering the matter, the Court answers
                                                                      0667, 2012 WL 1129373, at *24 [S.D.N.Y. March 30, 2012]
this question in the affirmative for the reasons stated by
                                                                      ). Because the Syracuse Police Department is merely an
Defendants in their memorandum of law. (Dkt. No. 13,
                                                                      administrative arm of the City of Syracuse, it is not a proper
Attach. 2, at 13 [attaching page “12” of Defs.' Memo. of
                                                                      defendant in this case. The real party in interest is the City of
Law].) The Court would add only the following three brief
                                                                      Syracuse itself.
points.

                                                                      For all of these alternative reasons, the Syracuse Police
First, at the very least, Defendants have met the lightened
                                                                      Department dismissed as a Defendant.
burden that was created by Plaintiff's failure to respond to this
argument for dismissal. See, supra, Part III.C. of this Decision
and Order. 13 Second, in any event, the Court would reach             4. Whether, Even if the City of Syracuse Were Substituted
the same conclusion even if it were to subject Defendants'            for the Police Department, Plaintiff's Claims Against the
argument to the more rigorous scrutiny appropriate for a              City Should Be Dismissed for Failing to Allege Facts
contested argument. Third, and finally, even when construed           Plausibly Suggesting Municipal Liability
with the utmost of special liberality, the Complaint does not         After carefully considering the matter, the Court answers
identify the precise location of the incident, which officers         this question in the affirmative for the reasons stated by
were responsible for violating her rights, how she suffered the       Defendants in their memorandum of law. (Dkt. No. 13,
head injury she alleges, what property was taken from her, and        Attach. 2, at 14–15 [attaching pages “13” and “14” of Defs.'


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 6
Jenkins v. Liadka, Not Reported in F.Supp.2d (2012)


Memo. of Law].) The Court would add only the following              Court would reach the same conclusion even if it were to
three brief points.                                                 subject Defendants' argument to the more rigorous scrutiny
                                                                    appropriate for a contested argument. Third, a takings claim
First, at the very least, Defendants have met the lightened         is not ripe where a state remedy is potentially available.
burden that was created by Plaintiff's failure to respond to this   Vandor Inc. v. Militello, 301 F.3d 37, 39 (2d. Cir.2002). As
argument for dismissal. Second, in any event, the Court would       the Supreme Court has explained,
reach same conclusion even if it were to subject Defendants'
argument to the more rigorous scrutiny appropriate for a
contested argument. Third, even when it is construed with                        An       unauthorized     intentional
the utmost of special liberality, Plaintiff's Complaint has not                  deprivation of property by a
alleged facts plausibly suggesting a widespread policy or                        state employee does not constitute
custom promulgated by the municipal policy maker necessary                       a violation of the procedural
to hold the City liable for her injuries. As indicated above                     requirements of the Due Process
in Part II.E.2. of this Decision and Order, Plaintiff must                       Clause of the Fourteenth Amendment
allege facts plausibly suggesting that the municipality “has                     if a meaningful postdeprivation
adopted a ‘custom’ or ‘policy’ which is the ‘moving force’                       remedy for the loss is available.
behind [the violation].” Zappala v. Albicelli, 980 F.Supp. 635,                  For intentional, as for negligent
639 (N.D.N.Y.1997) (Scullin, J.) (citing, inter alia, Monell                     deprivations of property by state
v. Dept. of Soc. Servs. of City of New York, 436 U.S. 658,                       employees, the state's action is not
689 [1978] ). However, Plaintiff has not alleged any official                    complete until and unless it provides
policy or custom adopted by the City of Syracuse or its Police                   or refuses to provide a suitable
Department, 15 let alone one responsible for the alleged                         postdeprivation remedy.
injuries she received. Because Monell prohibits the finding
of liability against a City when there is no causal connection
between a municipal policy and a resulting injury, Syracuse         Hudson v. Palmer, 468 U.S. 517, 533, 104 S.Ct. 3194,
City Police Department cannot be responsible for Plaintiff's        82 L.Ed.2d 393 (1984). Police are not required to provide
alleged injuries. Monell, 436 U.S. at 692. As a result, the         the owner with notice for state-law remedies, which are
City of Syracuse cannot be maintained as a Defendant in             “established by published, generally available state statutes
this action, and Plaintiff's Section 1983 claims against it are     and case law.” City of W. Covina v. Perkins, 525 U.S. 234,
dismissed.                                                          240–241, 119 S.Ct. 678, 142 L.Ed.2d 636 (1999). “Once the
                                                                    property owner is informed that his property has been seized,
 *10 For all of these reasons, Plaintiff's claims against           he can turn to these public sources to learn about the remedial
the City of Syracuse Police Department and/or the City of           procedures that are available to him. The City need not take
Syracuse are dismissed on this alternative ground.                  other steps to inform him of his options.” City of W. Covina,
                                                                    525 U.S. at 241. Here, Plaintiff has not alleged facts plausibly
                                                                    suggesting that she attempted to recover her property in the
5. Whether, in the Alternative, Plaintiff's Deprivation–of–
                                                                    proper manner (or even what property was taken). Fourth,
Property Claim Should Be Dismissed to the Extent It Is
                                                                    and finally, Plaintiff does not allege facts suggesting that
Grounded on the Fifth Amendment
                                                                    her property was taken for public use in an unconstitutional
After carefully considering the matter, the Court answers
                                                                    manner that would require her to be paid just compensation.
this question in the affirmative for the reasons stated by
                                                                    Instead, Plaintiff alleges that, after she attempted to escape
Defendants in their memorandum of law. (Dkt. No. 13,
                                                                    from their investigation and was restrained by officers, she
Attach. 2, at 16–17 [attaching pages “15” and “16” of Defs.'
                                                                    was searched and had property taken from her.
Memo. of Law].) The Court would add only the following
four brief points.
                                                                    For all of these alternative reasons, Plaintiff's deprivation-of-
                                                                    property claim is dismissed to the extent that it is grounded
First, at the very least, Defendants have met the lightened
                                                                    on the Fifth Amendment.
burden that was created by Plaintiff's failure to respond
to this argument for dismissal. Second, in any event, the



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               7
Jenkins v. Liadka, Not Reported in F.Supp.2d (2012)


                                                                    Based on the Factual Allegations of the Complaint,
6. Whether, in the Alternative, Plaintiff's Excessive Force         Defendants Are Protected from Liability as a Matter of
Claim Should Be Dismissed for Failing to Allege Facts               Law by the Doctrine of Qualified Immunity
Plausibly Suggesting Either that Force Was Used or that             After carefully considering the matter, the Court answers
Any Such Force Was Excessive                                        this question in the affirmative for the reasons stated by
 *11 After carefully considering the matter, the Court              Defendants in their memorandum of law. (Dkt. No. 13,
answers this question in the affirmative for the reasons stated     Attach. 2, at 19–20 [attaching pages “18” and “19” of Defs.'
by Defendants in their memorandum of law. (Dkt. No. 13,             Memo. of Law].) The Court would add only the following
Attach. 2, at 17–18 [attaching pages “16” and “17” of Defs.'        three brief points.
Memo. of Law].) The Court would add only the following
three brief points.                                                 First, at the very least, Defendants have met the lightened
                                                                    burden that was created by Plaintiff's failure to respond
First, at the very least, Defendants have met the lightened         to this argument for dismissal. Second, in any event, the
burden that was created by Plaintiff's failure to respond           Court would the reach same conclusion even if it were to
to this argument for dismissal. Second, in any event, the           subject Defendants' argument to the more rigorous scrutiny
Court would reach same conclusion even if it were to                appropriate for a contested argument. Third, as indicated
subject Defendants' argument to the more rigorous scrutiny          above in Part I.E.3. of this Decision and Order, “[u]nder
appropriate for a contested argument. Third, as stated in the       federal law, a police officer is entitled to qualified immunity
Court's Decision and Order of March 7, 2011, in evaluating          where (1) his conduct does not violate clearly established
a Fourth Amendment excessive-force claim, “courts must              statutory or constitutional rights of which a reasonable person
consider the scope of the particular intrusion, the manner in       would have known, or (2) it was objectively reasonable
which it is conducted, the justification for initiating it, and     for him to believe that his actions were lawful at the time
the place in which it is conducted.” (Dkt. No. 5, at 13.) 16        of the challenged act.” Jenkins v. City of New York, 478
Here, Plaintiff alleges the following facts, which could be         F.3d 76, 87 (2d Cir.2007) (internal quotations and other
construed as plausibly suggesting that, at the time the incident    citations omitted). Here, based on Plaintiff's own factual
occurred, she had given Defendants probable cause to use the        allegations, it is plausible that police officers of reasonable
force at issue against her: (1) Defendants were dispatched to       competence could disagree as to whether Defendants' actions
that location regarding a problem; (2) Defendants specifically      were unlawful (e.g., given their need to question her, and her
chose to question Plaintiff about the incident; (3) Plaintiff       attempt to flee the scene).
was attempting to get away from Defendant when they were
attempting to question her; (4) she acted in such a way as           *12 For all of these reasons, Plaintiff's claims against
to cause Defendants to become “worked up”; (5) it became            the individual Defendants are dismissed on this alternative
necessary for a third unnamed officer to step in and assist         ground.
Defendants Sands and Liadka in controlling Plaintiff. (Dkt.
No. 1, at ¶ 4 & Attachment.) Simply stated, it is plausible,
based on Plaintiff's factual allegations, that the amount of        C. Whether the Court Should Give Plaintiff an
force used by the officers to pull her hands behind her back        Opportunity to File an Amended Complaint Before
and detain her was necessary to keep her from getting away          Dismissing This Action
and “going about [her] business.” (Id. at ¶ 4.) It is important     Generally, when a district court dismisses a pro se action, the
to note that Plaintiff does not allege facts plausibly suggesting   plaintiff will be allowed to amend his action. See Gomez v.
any physical injury other than vague “head & back pains.” (Id.      USAA Fed. Savings Bank, 171 F.3d 794, 796 (2d Cir.1999).
                                                                    However, an opportunity to amend is not required where the
at ¶ 5.) 17
                                                                    defects in the plaintiff's claims are substantive rather than
                                                                    merely formal, such that any amendment would be futile. As
For all of these reasons, Plaintiff's excessive force claim is
                                                                    the Second Circuit has explained, “[w]here it appears that
dismissed on this alternative ground.
                                                                    granting leave to amend is unlikely to be productive, ... it is
                                                                    not an abuse of discretion to deny leave to amend.” Ruffolo
7. Whether, in the Alternative, Plaintiff's Claims Against          v. Oppenheimer & Co., 987 F.2d 129, 131 (2d Cir.1993)
the Individual Defendants Should Be Dismissed Because,              (citations omitted), accord, Brown v. Peters, 95–CV–1641,
                                                                    1997 WL 599355, at *1 (N.D.N.Y. Sept.22, 1997) (Pooler, J.)


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             8
Jenkins v. Liadka, Not Reported in F.Supp.2d (2012)


(“[T]he court need not grant leave to amend where it appears        Upstate Univ. Hosp., 06–CV–0060 (N.D.N.Y. filed Jan. 17,
that amendment would prove to be unproductive or futile.”)          2006). Similarly, in a separate case, Plaintiff did not follow
(citation omitted); see also Foman v. Davis, 371 U.S. 178,          up on her original claim because she failed to appear for
182, 83 S.Ct. 227, 9 L.Ed.2d 222 (1962) (denial not abuse           three hearings the Court rescheduled despite warnings of her
of discretion where amendment would be futile); Cuoco v.            need to comply with the Court Orders. Jenkins v. Onondaga
Moritsugu, 222 F.3d 99, 112 (2d Cir.2000) (“The problem             Sheriffs' Dep't, 05–CV–1457 (N.D.N.Y. filed Nov. 21, 2005).
with Cuoco's causes of action is substantive; better pleading       All seven of these cases resulted in dismissal, most for failure
will not cure it. Repleading would thus be futile. Such a futile    to prosecute, failure to comply with Court Orders, or failure
request to replead should be denied.”) (citation omitted);          to state a claim. Five of Plaintiff's cases were not given leave
Cortec Indus., Inc. v. Sum Holding L.P., 949 F.2d 42, 48 (2d        to amend because granting such leniency would have been
Cir.1991) (“Of course, where a plaintiff is unable to allege        futile. 22
any fact sufficient to support its claim, a complaint should be
dismissed with prejudice.”) (citation omitted); Health–Chem          *13 However, the Court is mindful of the special solicitude
Corp. v. Baker, 915 F.2d 805, 810 (2d Cir.1990) (“[W]here ...       that should be afforded to pro se civil rights litigants. For
there is no merit in the proposed amendments, leave to amend        these reasons, before the Court dismisses Plaintiff's action,
should be denied”).                                                 the Court will afford her an opportunity to file an Amended
                                                                    Complaint correcting the above-described pleading defects
This rule applies even to pro se plaintiffs. See, e.g., Cuoco,      within thirty (30) days from the date of the filing of this
222 F.3d at 103; Brown, 1997 WL 599355, at *1. As explained         Decision and Order.
above in Part II.B. of this Decision and Order, while the
special leniency afforded to pro se civil rights litigants          If Plaintiff submits an Amended Complaint, she is encouraged
somewhat loosens the procedural rules governing the form            to describe the acts of misconduct alleged therein and
of pleadings (as the Second Circuit has observed), it does          identify each individual who participated in the misconduct.
not completely relieve a pro se plaintiff of the duty to satisfy    Moreover, Plaintiff is advised that her Amended Complaint
the pleading standards set forth in Fed.R.Civ.P. 8, 10 and          must be a complete pleading that will replace and supersede
12; rather, as both the Supreme Court and Second Circuit            her original Complaint in its entirety. Finally, Plaintiff is
have repeatedly recognized, the requirements set forth in           cautioned that, if she fails to file, in a timely fashion, an
Fed.R.Civ.P. 8, 10 and 12 are procedural rules that even pro        Amended Complaint that successfully states a claim upon
se civil rights plaintiffs must follow.                             which relief can be granted, her action will be dismissed with
                                                                    prejudice without further Order of the Court.
Here, the Court has some difficulty finding that the referenced
defect in Plaintiff's Complaint is merely formal. Nor is the
Court confident that granting Plaintiff an opportunity to           D. Whether This Case Should Be Forwarded to the
amend her Complaint will be productive. The Court notes that        Chief Judge with a Recommendation that an Anti–Filing
the errors made by Plaintiff in this action were previously         Injunction Order Be Issued Against Plaintiff
made by her, and not corrected, on many occasions. Plaintiff        A review of Plaintiff's litigation history on Federal Judiciary's
has been ordered numerous times to file amended complaints          Public Access to Court Electronic Records (“PACER”)
at risk of dismissal of her case. 18 Of the seven times             Service reveals that, before filing the current action on
an amended complaint was required, Plaintiff submitted an           October 13, 2010, she filed thirteen pro se civil actions in
                                                                    this District alone-twelve of which have been dismissed and
amended complaint only three times. 19 Two of these were
one page documents which did not state a claim upon which           the thirteen of which is being considered for dismissal. 23
relief could be granted and were rejected by the Court, and         A review of Plaintiff's litigation history has caused the
the other did not correct the deficiencies of the original          undersigned to believe that (1) Plaintiff lacks a good-faith
                                                                    expectation in prevailing in her lawsuits, (2) she is vexatious
complaint. 20 Plaintiff did not comply with the Court's order
                                                                    and indeed incorrigible when proceeding pro se, (3) she
to amend her complaint at all on four occasions. 21 In one          has caused needless expense to other parties and placed an
case, Plaintiff was given an additional thirty day period to file   unnecessary burden on the Court and its personnel, and (4)
her amended complaint after she failed to do so within the          no lesser sanctions (e.g., such as dismissal or chastisement)
first 30 day period granted to her. Jenkins v. Emergency Dep't      would be adequate to protect the Court and other parties.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               9
Jenkins v. Liadka, Not Reported in F.Supp.2d (2012)


                                                                   and frivolous complaints,” a “leave to file” requirement
                                                                   may be instituted by the court as an appropriate sanction);
For example, eight of Plaintiff's actions have resulted in a
dismissal for failure to state a claim or frivolousness, another   Moates v. Barkley, 147 F.3d 207, 208 (2d Cir.1998) ( “[T]he
has resulted in the pending recommendation of a dismissal on       district court may not impose a filing injunction on a litigant
that ground, three others have resulted in a dismissal for lack    sua sponte without providing the litigant with notice and
of subject-matter jurisdiction, and another has resulted in a      an opportunity to be heard.”); Azubuko v. Unknown Boston
                                                                   Police Officers, 08–CV–0330, 2008 WL 1767067, at * 1
dismissal for failure to prosecute. 24
                                                                   (N.D.N.Y. Apr.16, 2008) (McCurn, J.).

Moreover, Plaintiff has sued the Onondaga County Sheriff's
                                                                   For all of these reasons, this case is forwarded to Chief United
Department four times. 25 As a result, she has been repeatedly     States District Judge Gary L. Sharpe with a recommendation
instructed on the legal standard for suing a municipality. For     that an Anti–Filing Injunction Order be issued against
example, on October 6, 2006, she was specifically informed         Plaintiff.
of the need to establish a custom or policy which is the
moving force behind a resulting injury. Jenkins v. Onondaga        ACCORDINGLY, it is
Cnty. Sheriff's Dep't., 06–CV–1092, Decision and Order, at
4 (N.D.N.Y. filed Oct. 6, 2006) (McAvoy, J.). However,             ORDERED that Defendants' motion to dismiss (Dkt. No. 13)
despite receiving that specific information, she has repeatedly    is GRANTED in part and DENIED in part; and it is further
continued to file improper claims against the Onondaga
County Sheriff's Department. 26                                    ORDERED that Plaintiff's Complaint (Dkt. No. 1) is
                                                                   conditionally DISMISSED; and it is further
Finally, Plaintiff has repeatedly had to be ordered to comply
with the Local Rules, and reminded that all factual allegations    ORDERED that Plaintiff is permitted to file an Amended
should be contained in the complaint itself, that paragraphs       Complaint within THIRTY (30) DAYS of the filing date of
ought to be numbered, and that the individuals she alleges         this Order; and it is further
violated her rights must be identified. See, e.g., Jenkins
v. Dep't Corr. Servs., 06–CV–0621, Decision and Order              ORDERED that, if Plaintiff fails to timely file an Amended
(N.D.N.Y. filed July 5, 2006) (Kahn, J.); Jenkins v. Onondaga      Complaint, the Clerk shall enter judgment dismissing this
Sheriff's Dep't, 06–CV–1092, Order (N.D.N.Y. filed Oct. 6,         action without further Order of this Court; and it is further
2006) (McAvoy, J.).
                                                                   ORDERED that, upon filing of the Amended Complaint, this
 *14 Under such circumstances, a federal district court may        file in this matter be returned to the Court for further review;
impose reasonable filing restrictions on a pro se litigant in      and it is further
that particular court, pursuant to 28 U.S.C. § 1651(a) and
its inherent authority to control and manage its own docket        ORDERED that the Clerk of the Court is directed to forward
so as to prevent abuse in its proceedings. For example, a          this case to Chief United States District Judge Gary L.
federal district court may, after providing an appropriate         Sharpe with the recommendation of the undersigned that an
opportunity to be heard, prohibit a vexatious litigant from        AntiFiling Injunction Order be issued against Plaintiff.
filing, in that particular court, any action pro se (that is,
without counsel), without prior leave of that court. See Hong      The Court hereby certifies, for purposes of 28 U.S.C. §
Mai Sa v. Doe, 406 F.3d 155, 158 (2d Cir.2005) (“If a litigant     1915(a) (3), that any appeal taken from the Court's final
has a history of filing vexatious, harassing or duplicative        judgment in this action would not be taken in good faith.
lawsuits, courts may impose sanctions, including restrictions
on future access to the judicial system.”) [internal quotations
                                                                   All Citations
and citations omitted]; In re Sassower, 20 F.3d 42, 44 (2d
Cir.1994) (where a pro se plaintiff has demonstrated a “clear
                                                                   Not Reported in F.Supp.2d, 2012 WL 4052286
pattern of abusing the litigation process by filing vexatious


Footnotes


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            10
Jenkins v. Liadka, Not Reported in F.Supp.2d (2012)



1     It should be emphasized that Fed.R.Civ.P. 8's plausibility standard, explained in Twombly, was in no way retracted or
      diminished by the Supreme Court's decision (two weeks later) in Erickson v. Pardus, in which (when reviewing a pro se
      pleading) the Court stated, “Specific facts are not necessary” to successfully state a claim under Fed.R.Civ.P. 8(a)(2).
      Erickson v. Pardus, 551 U.S. 89, 127 S.Ct. 2197, 2200, 167 L.Ed.2d 1081 (2007) [emphasis added]. That statement was
      merely an abbreviation of the often-repeated point of law-first offered in Conley and repeated in Twombly-that a pleading
      need not “set out in detail the facts upon which [the claim is based]” in order to successfully state a claim. Twombly, 127
      S.Ct. 1965, n. 3 (citing Conley, 355 U.S. at 47) [emphasis added]. That statement did not mean that all pleadings may
      achieve the requirement of “fair notice” without ever alleging any facts whatsoever. Clearly, there must still be enough
      fact set out (however set out, whether in detail or in a generalized fashion) to raise a right to relief above the speculative
      level to a plausible level. See Rusyniak, 629 F.Supp.2d at 214 & n. 35 (explaining holding in Erickson ).
2     See Vega v. Artus, 610 F.Supp.2d 185, 196 & nn. 8–9 (N.D.N . Y.2009) (Suddaby, J.) (citing Second Circuit cases);
      Rusyniak, 629 F.Supp.2d at 214 & n. 34 (citing Second Circuit cases).
3     See Vega, 610 F.Supp.2d at 196, n. 10 (citing Supreme Court and Second Circuit cases); Rusyniak, 629 F.Supp.2d at
      214 & n. 34 (citing Second Circuit cases).
4     Powell v. Bucci, 04–CV–1192, 2005 WL 3244193, at *5 (N.D.N.Y. Nov.30, 2005) (McAvoy, J.); see also Monell v. Dept.
      of Soc. Servs., 436 U.S. 658, 691, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978) (“[A] local government may not be sued under
      § 1983 for an injury inflicted solely by its employees or agents.”); Batista v. Rodriguez, 702 F.2d 393, 397 (2d Cir.1983)
      (“[A] [municipality] may not be held for the actions of its employees or agents under a theory of respondeat superior.” ).
5     Powell, 2005 WL 3244193, at *5; Monell, 436 U.S. at 690–691 (“[L]ocal governments ... may be sued for constitutional
      deprivations visited pursuant to governmental ‘custom’ even though such a custom has not received formal approval
      through the body's official decisionmaking channels.”); Batista, 702 F.2d at 397 (“[M]unicipalities may be sued directly
      under § 1983 for constitutional deprivations inflicted upon private individuals pursuant to a governmental custom, policy,
      ordinance, regulation, or decision.”); Smith v. City of New York, 290 F.Supp.2d 317, 321 (S.D.N.Y.2003) (“In order to
      establish the liability of [municipal] defendants in an action under § 1983 for unconstitutional acts by [its] employees, a
      plaintiff must show that the violation of [his or] her constitutional rights resulted from a municipal custom or policy.”).
6     Batista, 702 F.2d at 397, accord, Zahra v. Town of Southold, 48 F.3d 674, 685 (2d Cir.1995), McKeon v. Daley, 101
      F.Supp.2d 79, 92 (N.D.N.Y.2000) (Hurd, J.), Merriman v. Town of Colonie, NY, 934 F.Supp. 501, 508 (N.D.N.Y.1996)
      (Homer, M.J.); Douglas v. Cnty. of Tompkins, 90–CV–0841, 1995 WL 105993, at *12 (N.D.N.Y. March 2, 1995) (McCurn,
      J.), Keyes v. Cnty. of Albany, 594 F.Supp. 1147, 1156 (N.D.N.Y.1984) (Miner, J.).
7     Dorsett–Felicelli, Inc., 371 F.Supp.2d 183, 194 (N.D.N.Y.2005) (Kahn, J.) (citing three Supreme Court cases for these
      four ways), accord, Dunbar v. Cnty. of Saratoga, 358 F.Supp.2d 115, 133–134 (N.D.N.Y.2005) (Munson, J.); see also
      Clayton v. City of Kingston, 44 F.Supp.2d 177, 183 (N.D.N.Y.1999) (McAvoy, J.) (transposing order of second and third
      ways, and citing five more Supreme Court cases).
8     See City of Canton, Ohio v. Harris, 489 U.S. 378, 385, 109 S.Ct. 1197, 103 L.Ed.2d 412 (1989) (“[O]ur first inquiry in any
      case alleging municipal liability under § 1983 is the question whether there is a direct causal link between a municipal
      policy or custom and the alleged constitutional deprivation.”); City of Oklahoma City v. Tuttle, 471 U.S. 808, 823, n. 8, 105
      S.Ct. 2427, 85 L.Ed.2d 791 (1985) (“The fact that municipal ‘policy’ might lead to ‘police misconduct’ is hardly sufficient to
      satisfy Monell' s requirement that the particular policy be the ‘moving force’ behind a constitutional violation. There must
      at least be an affirmative link between [for example] the training inadequacies alleged, and the particular constitutional
      violation at issue.”); Monell, 436 U.S. at 694 (“[I]t is when execution of a government's policy or custom ... inflicts the
      injury that the government as an entity is responsible under § 1983. Since this case unquestionably involves official
      policy as the moving force of the constitutional violation [at issue] ... we must reverse the judgment below.”); Vippolis
      v. Village of Haverstraw, 768 F.2d 40, 44 (2d Cir.1985) (“A plaintiff who seeks to hold a municipality liable in damages
      under section 1983 must prove that ... an official policy or custom [was] the cause of the deprivation of constitutional
      rights.... [T]he plaintiff must establish a causal connection-an affirmative link-between the policy and the deprivation of
      his constitutional rights.”) [internal quotation marks and citation omitted]; Batista v. Rodriguez, 702 F.2d 393, 397 (2d
      Cir.1983) (“Absent a showing of a causal link between an official policy or custom and the plaintiff's injury, Monell prohibits
      a finding of liability against the City.”); Powell, 2005 WL 3244193, at *5 (“Ultimately, the plaintiff must demonstrate a
      direct causal link between a municipal policy or custom, and the alleged constitutional deprivation.”) [internal quotation
      marks and citation omitted].
9     See also Pena v. DePrisco, 432 F.3d 98, 115 (2d Cir.2005); Clue v. Johnson, 179 F.3d 57, 61 (2d Cir.1999); McEvoy v.
      Spencer, 124 F.3d 92, 97 (2d Cir.1997); Shechter v. Comptroller of City of New York, 79 F.3d 265, 271 (2d Cir.1996);




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               11
Jenkins v. Liadka, Not Reported in F.Supp.2d (2012)


      Rodriguez v. Phillips, 66 F.3d 470, 476 (2d Cir.1995); Prue v. City of Syracuse, 26 F.3d 14, 17–18 (2d Cir.1994); Calhoun
      v. New York State Division of Parole, 999 F.2d 647, 654 (2d Cir.1993).
10    See also Anderson v. Creighton, 483 U.S. 635, 639, 107 S.Ct. 3034, 97 L.Ed.2d 523 (1987) (“[W]hether an official
      protected by qualified immunity may be held personally liable for an allegedly unlawful official action generally turns on
      the ‘objective reasonableness of the action.’ ”) [citation omitted]; Davis v. Scherer, 468 U.S. 183, 190, 104 S.Ct. 3012, 82
      L.Ed.2d 139 (1984) (“Even defendants who violate [clearly established] constitutional rights enjoy a qualified immunity
      that protects them from liability for damages unless it is further demonstrated that their conduct was unreasonable under
      the applicable standard.”); Benitez v. Wolff, 985 F.2d 662, 666 (2d Cir.1993) (qualified immunity protects defendants
      “even where the rights were clearly established, if it was objectively reasonable for defendants to believe that their acts
      did not violate those rights”).
11    See also Malsh v. Correctional Officer Austin, 901 F.Supp. 757, 764 (S.D.N.Y.1995) [citing cases]; Ramirez v. Holmes,
      921 F.Supp. 204, 211 (S.D.N.Y.1996).
12    See also Hunter v. Bryant, 502 U.S. 224, 299, 112 S.Ct. 534, 116 L.Ed.2d 589 (1991) (“The qualified immunity standard
      gives ample room for mistaken judgments by protecting all but the plainly incompetent or those who knowingly violate
      the law.”) [internal quotation marks and citation omitted].
13    Under the circumstances, the Court finds that Plaintiff had sufficient notice of the consequences of failing to respond to
      the arguments asserted in Defendants' motion. For example, on October 14, 2010, Plaintiff was given a courtesy copy of
      the District's Pro Se Handbook and a courtesy copy of the Local Rules of Practice for the Northern District of New York.
      (Dkt. No. 4.) In addition, on May 6, 2011, Defendants advised Plaintiff of her need to respond to their arguments. (Dkt.
      No. 15.) Also, Plaintiff had extensive experience as a pro se civil rights litigant in this District, before responding to the
      motion in question. See, infra, Part III.D. of this Decision and Order.
14    Indeed, the Court notes that one of the officers that Plaintiff lists in her Complaint has not been identified. In a prior
      decision by the Court, Plaintiff was ordered to take reasonable steps to ascertain the identity of the unnamed officer,
      immediately notify the Court, amend her complaint to include the identity of the third Defendant, and also to have that
      officer served. (Dkt. No. 5, at 14.) Because Plaintiff has not done so, her alleged physical injuries remain attributable
      to an unidentified person.
15    In addition to not alleging facts plausibly suggesting the existence of a department-wide policy or custom, Plaintiff has
      not alleged facts plausibly suggesting that Officers Liadka, Sands, and the unnamed officer created or promulgated
      that policy, or even that they were final policymakers. “A municipal official that exercises discretion, whether it be in a
      constitutional or unconstitutional manner, in an area of which that official is not the final policymaker, cannot, by itself,
      establish municipal liability.” Clayton v. City of Kingston, 44 F.Supp.2d 177, 184 (N.D.N.Y.1999) (McAvoy, C.J.).
16    More specifically, the standard governing constitutional excessive-force claims against government officials in “the course
      of making an arrest, investigatory stop, or other seizure” of a person is the Fourth Amendment's objective reasonableness
      standard. Graham v. Connor, 490 U.S. 386, 388, 391, 109 S.Ct. 1865, 104 L.Ed.2d 443 (1989). Pursuant to this standard,
      three elements must be objectively examined to determine whether excessive force was used for Fourth Amendment
      violations: “(1) the need for the application of force; (2) the relationship between that need and the amount of force that
      was used; and (3) the extent of the injury inflicted.” Graham, 490 U.S. at 390, 397. It is essential to look at surrounding
      circumstances in each case, and analyze “whether the suspect poses an immediate threat to the safety of the officers
      or others, and whether he is actively resisting arrest or attempting to evade arrest by flight.” Id. at 396. The “extent of
      intrusion on the suspect's rights” must be balanced against the “importance of governmental interests.” Tennessee v.
      Garner, 471 U.S. 1, 8, 105 S.Ct. 1694, 85 L.Ed.2d 1 (1985).
17    More specifically, Plaintiff's Complaint does not allege facts plausibly suggesting that her injuries were significant, how
      long the pain lasted, or that medical treatment was necessary (or even sought) following the incident. See Smith v. City
      of New York, 04–CV–3286, 2010 U.S. Dist. LEXIS 88774, at *27, 2010 WL 3397683 (S.D.N.Y. Aug. 27, 2010) (“Courts in
      this Circuit have consistently held that an injury is de minimis when it is temporary and/or minor in severity.”) (collecting
      cases).
18    Jenkins v. Comm'r of Soc. Sec. Admin., 06–CV–0059 (N.D.N.Y. filed Jan 17, 2006); Jenkins v. Emergency Dep't Upstate
      Univ. Hosp., 06–CV–0060 (N.D.N.Y. filed Jan. 17, 2006); Jenkins v. Dep't Corr. Servs., 06–CV–0621 (N.D.N.Y. filed May
      19, 2006); Jenkins v. Onondaga Sheriff's Dep't., 06–CV–1092 (N.D.N.Y. filed Sept. 12, 2006); Jenkins v. Sheriff's Dep't.,
      07–CV–0939 (N.D.N.Y. filed Sept. 11, 2007); Jenkins v. Murphy, 08–CV–0921 (N.D.N.Y. filed Aug. 8, 2008); Jenkins v.
      Onondaga Cnty. Sheriff's Dep't., 12–CV–0855 (N.D.N.Y. filed May 23, 2012).
19    Jenkins v. Dep't Corr. Servs., 06–CV–0621 (N.D.N.Y. filed May 19, 2006); Jenkins v. Comm'r of Soc. Sec. Admin., 06–
      CV–0059 (N.D.N.Y. filed Jan 17, 2006); Jenkins v. Sheriff's Dep't., 07–CV–0939 (N.D.N.Y. filed Sept. 11, 2007).



              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              12
Jenkins v. Liadka, Not Reported in F.Supp.2d (2012)



20    Id.
21    Jenkins v. Emergency Dep't Upstate Univ. Hosp., 06–CV–0060 (N.D.N.Y. filed Jan. 17, 2006); Jenkins v. Onondaga
      Sheriff's Dep't., 06–CV–1092 (N.D.N.Y. filed Sept. 12, 2006); Jenkins v. Murphy, 08–CV–0921 (N.D.N.Y. filed Aug. 8,
      2008); Jenkins v. Onondaga Cnty. Sheriff's Dep't., 12–CV–0855 (N.D.N.Y. filed May 23, 2012)
22    Jenkins v. Emergency Dep't Upstate Univ. Hosp., 06–CV–0060 (N.D.N.Y. filed Jan. 17, 2006); Jenkins v. Mohawk Corr.
      Facility, 06–CV–1167 (N.D.N.Y. filed Sept. 29, 2006); Jenkins v. Sheriff's Dep't, 07–CV–0939 (N.D.N.Y. filed Sept. 11,
      2007); Jenkins v. USA, 09–CV0603 (N.D.N.Y. filed May 11, 2009); Jenkins v. Rice, 11–CV–1037 (N.D.N.Y. filed Aug.
      31, 2011).
23    Jenkins v. Onondaga Sheriffs' Dep't, 05–CV–1457 (N.D.N.Y. filed Nov. 21, 2005); Jenkins v. Dep't Corr. Servs., 06–
      CV–0621 (N.D.N.Y. filed May 19, 2006); Jenkins Comm'r of Soc. Sec. Admin., 06–CV–0059 (N.D.N.Y. filed Jan. 17,
      2006); Jenkins v. Emergency Dep't Upstate Univ. Hosp., 06–CV–0060 (N.D.N.Y. filed Jan. 17, 2006); Jenkins v. City
      of Syracuse, 06–CV–1005 (N.D.N.Y. filed Aug. 21, 2006); Jenkins v. Onondaga Sheriff's Dep't, 06–CV1092 (N.D.N.Y.
      filed Sept. 12, 2006); Jenkins v. Mohawk Corr. Facility, 06–CV–1167 (N.D.N.Y. filed Sept. 29, 2006); Jenkins v. City of
      Syracuse, 07–CV–0930 (N.D.N.Y. filed Sept. 7, 2007); Jenkins v. Sheriff's Dep't, 07–CV–0939 (N.D.N.Y. filed Sept. 11,
      2007); Jenkins v. Murphy, 08–CV–0921 (N.D.N.Y. filed Aug. 8, 2008); Jenkins v. USA, 09–CV–0603 (N.D.N.Y. filed May
      11, 2009); Jenkins v. Rice, 11–CV–1037 (N.D.N.Y. filed Aug. 31, 2011); Jenkins v. Onondaga Cnty. Sheriff's Dept., 12–
      CV–0855 (N.D.N.Y filed May 23, 2012).
24    Jenkins v. Onondaga Sheriffs' Dep't, 05–CV–1457, Decision and Order (N.D.N.Y. filed Apr. 25, 2006) (Scullin, J.); Jenkins
      Comm'r of Soc. Sec. Admin., 06–CV–0059, Decision and Order (N.D.N.Y. filed March 29, 2007) (Hurd, J.); Jenkins v.
      Emergency Dep't Upstate Univ. Hosp., 06–CV–0060, Memorandum–Decision and Order (N.D.N.Y. filed April 14, 2006)
      (Scullin, J.); Jenkins v. Dep't Corr. Servs., 06–CV–0621, Decision and Order (N.D.N.Y. filed July 5, 2006) (Kahn, J.);
      Jenkins v. City of Syracuse, 06–CV–1005, Order (N.D.N.Y. filed Oct. 5, 2006) (Mordue, C.J.); Jenkins v. Onondaga
      Sheriff's Dep't, 06–CV–1092, Decision and Order, (N.D.N.Y. filed Oct. 6, 2006) (McAvoy, J.); Jenkins v. Mohawk Corr.
      Facility, 06–CV–1167, Decision and Order (N.D.N.Y. filed Oct. 12, 2006) (Mordue, C.J.); Jenkins v. City of Syracuse,
      07–CV–0930, Decision and Order (N.D.N.Y. filed Oct. 7, 2007) (Mordue, C.J.); Jenkins v. Sheriff's Dep't, 07–CV–0939,
      Decision and Order (N.D.N.Y. filed Nov. 21, 2007) (Hurd, J.); Jenkins v. Murphy, 08–CV–0921, Order (N.D.N.Y. filed Oct.
      14, 2008) (McCurn, J.); Jenkins v. USA, 09–CV–0603, Decision and Order (N.D.N.Y. filed May 28, 2009) (McAvoy, J.);
      Jenkins v. Rice, 11–CV–1037, Decision and Order (N.D.N.Y. filed Oct. 11, 2011) (Kahn, J.); Jenkins v. Onondaga Cnty.
      Sheriff's Dept., 12–CV–0855, Report–Recommendation (N.D.N.Y filed June 28, 2012) (Baxter, M.J.).
25    Jenkins v. Onondaga Sheriffs' Dep't, 05–CV–1457 (N.D.N.Y. filed Nov. 21, 2005); Jenkins v. Onondaga Sheriff's Dep't,
      06–CV–1092 (N.D.N.Y. filed Sept. 12, 2006); Jenkins v. Sheriff's Dep't, 07–CV–0939 (N.D.N.Y. filed Sept. 11, 2007);
      Jenkins v. Onondaga Cnty. Sheriff's Dept., 12–CV–0855 (N.D.N.Y filed May 23, 2012).
26    Jenkins v. Sheriff's Dep't, 07–CV–0939, Decision and Order at 3 (N.D.N.Y. filed Oct. 2, 2007) (Hurd, J.); Jenkins v.
      Sheriff's Dep't, 07–CV–0939, Decision and Order at 2 (N.D.N.Y. filed Nov. 21, 2007) (Hurd, J.); Jenkins v. Onondaga
      Cnty. Sheriff's Dept., 12–CV0855, Decision and Order, at 4–5 (N.D.N.Y filed May 24, 2012) (Baxter, M.J.); Jenkins v.
      Onondaga Cnty. Sheriff's Dept., 12–CV–0855, Report–Recommendation, at 5–6 (N.D.N.Y filed June 28, 2012) (Baxter,
      M.J.); see also, supra, Part III.B.4. of this Decision and Order.


End of Document                                             © 2020 Thomson Reuters. No claim to original U.S. Government Works.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          13
Blond v. City of Schenectady, Not Reported in F.Supp.2d (2010)


                                                                     handcuffs. Plaintiff did not resist Officer McDonald. Without
                                                                     being informed of his Miranda warnings or advised of the
     KeyCite Yellow Flag - Negative Treatment                        charges against him, Plaintiff was placed in the back of
Opinion Clarified on Denial of Reconsideration by Blond v. City of
                                                                     McDonald's car so McDonald could question third parties.
Schenectady, N.D.N.Y., December 15, 2010
                                                                     While in the car, Plaintiff asked Officer St. Onge to “disable
                  2010 WL 4316810
                                                                     his car that was parked in the back yard of the apartment.”
    Only the Westlaw citation is currently available.
                                                                     Officer St. Onge slammed the door shut in Plaintiff's face.
             United States District Court,
                                                                     “[T]he plaintiff made a second attempt to have his property
                   N.D. New York.
                                                                     protected with the same result of officer St. Onge slamming
             Mark W. BLOND, Jr., Plaintiff,                          the police car door shut on the plaintiff.” “This made the
                            v.                                       already alcohol induced plaintiff angry, in which he began
                                                                     hitting his head against the police car window (rear passenger
      The CITY OF SCHENECTADY, Mayor Brian
                                                                     side).” Officer St. Onge observed Plaintiff hitting his head
    Stratton, SPD Chief Chaires, SPD Officer Daniel
                                                                     against the window, but did nothing. Plaintiff hit his head
       McDonald, SPD Officer St. Onge (Phonetic
                                                                     against the police car window 4–5 times, after which the
    Spelling), SPD Det. Sherri Barnes, Individually,                 window shattered.
      and in Their Official Capacities, Defendants.
                                                                     Plaintiff was not bleeding and did not sustain any cuts from
                       No. 10–CV–0598.
                                                                     having broken the car window. McDonald “ran from the
                               |
                                                                     backyard to the front and tried to rip the plaintiff out of the
                        Oct. 26, 2010.
                                                                     window that was broken.” McDonald “then decided to open
Attorneys and Law Firms                                              the police car door, where he and officer St. Onge tried to
                                                                     push [Plaintiff] into a[f]ire [h]ydrant.” “[P]laintiff was instead
Mark W. Blond, Jr., Romulus, NY, pro se.                             pushed by both officer's [sic] to the ground where the glass
                                                                     was, [where] both officer's [sic] began kneeing the plaintiff
Alaina K. Laferriere, Carter, Conboy Law Firm, Albany, NY,           in his lower back and the back side of his neck.” Plaintiff's
Luke C. Davignon, Carter, Conboy Law Firm, Albany, NY,               face was “pressed into the glass on the ground.” McDonald
for Defendants.                                                      sprayed a can of pepper spray in Plaintiff's face.

DECISION and ORDER                                                   Plaintiff was left “on the ground with his face burning in pain”
                                                                     for approximately 30 minutes until another vehicle arrived to
THOMAS J. McAVOY, Senior District Judge.                             transport him to the police station. During this time, Plaintiff
                                                                     asked if he could use the hose to rinse the pepper spray from
 *1 Plaintiff commenced the instant action under 42 U.S.C.
                                                                     his eyes and face. The officers did not respond to Plaintiff's
§ 1983 against officials and employees of the City of
                                                                     request.
Schenectady alleging his constitutional rights were violated
while he was arrested and interrogated by the police.
                                                                     Plaintiff was transported to the police station where pictures
Defendants now move to dismiss pursuant to Fed.R.Civ.P.
                                                                     were taken of his face. After the pictures were taken, Plaintiff
12(c). Plaintiff cross-moves to amend his Complaint.
                                                                     was permitted to rinse his face and eyes. Plaintiff believed
                                                                     he had glass in his eyes “from the oficer's [sic] pressing his
I. FACTS                                                             face into the glass on the ground.” An ambulance was called
For purposes of the instant motion, the following factual            and Plaintiff was taken to the hospital. “The nurse flushed out
allegations are deemed to be true and all reasonable inferences      the plaintiff's eyes and found no glass.” “The plaintiff was
are drawn in Plaintiff's favor.                                      released from the hospital feeling dizzy back into the custody
                                                                     of the Schenectady police, where Defendant Detective Sherri
On May 4, 2008, Plaintiff walked out the back door of                Barnes question[ed] the plaintiff without his attorney and after
his house. Defendant City of Schenectady Police Officer              his head injury.”
McDonald approached Plaintiff in an aggressive manner and
“nearly broke the plaintiff's arm” before placing him in



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 1
Blond v. City of Schenectady, Not Reported in F.Supp.2d (2010)


                                                                         parties or with leave from the Court. Fed.R.Civ.P. 15(a)(2).
II. STANDARD OF REVIEWa. Motion for Judgment on                          Plaintiff was previously advised that:
the Pleadings
 *2 Defendants move for judgment on the pleadings pursuant                 Plaintiff may only amend his Complaint by motion that
to Fed.R.Civ.P. 12(c). A Rule 12(c) motion is “designed to                 is in compliance with Local Rule 7.1., including a notice
provide a means of disposing of cases when the material                    of motion and a supporting affidavit. Also, any motion
facts are not in dispute between the parties.” 5C Charles Alan             to amend or supplement must be accompanied by an
Wright & Arthur R. Miller, Federal Practice and Procedure                  affidavit (see L.R. 7.1(a)(2)). Furthermore, “[a]n unsigned
§ 1367 (3d ed.2010). A motion under Rule 12(c) is only                     copy of the proposed amended pleading must be attached
useful if “all material allegations of fact are admitted or                to a motion brought under Fed.R.Civ.P. 14, 15, 19–22.”
not controverted in the pleadings and only questions of law                L.R. 7.1(a)(4). This proposed amended pleading must be
remain to be decided by the district court.” Id.                           a complete pleading, which will supersede the original
                                                                           pleading in all respects. Id. Plaintiff's proposed amended
The standard of review for a motion for judgment on the                    pleading shall not incorporate by reference any portion of
pleadings under Rule 12(c) is the same as for a Rule 12(b)(6)              any prior pleading. Id.
motion to dismiss. Cleveland v. Caplaw Enter., 448 F.3d 518,
521 (2d Cir.2006); Sharpe v. Taylor, 2009 WL 1743987 at *6                *3 Dkt. No. 9. Although Plaintiff has moved for leave to
(N.D.N.Y. June 18, 2009). The Court must “accept as true the             amend, he has not attached an unsigned copy of the proposed
factual allegations of the complaint, and draw all inferences in         amended pleading to his motion papers and his motion does
favor of the pleader.” Rosner v. Bank of China, 349 F. App'x             not “set forth specifically the proposed amendments and
637, 638 (2d Cir.2009). To survive a motion to dismiss, the              identify the amendments in the proposed pleading.” Local
Complaint “must contain sufficient factual matter, accepted              Rule 7.1(a)(4). Because Plaintiff has not complied with the
as true, to ‘state a claim to relief that is plausible on its face.’ ”   requirements of Local Rule 7.1, his motion is DENIED with
Ashcroft v. Iqbal, ––– U.S. ––––, ––––, 129 S.Ct. 1937, 1949,            leave to renew.
173 L.Ed.2d 868 (2009) (quoting Bell Atl. Corp. v. Twombly,
550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007)).
                                                                         III. DISCUSSION
A court should not dismiss a complaint for failure to state a
                                                                         Defendants move to dismiss the Complaint in its entirety.
claim if the factual allegations sufficiently “raise a right to
                                                                         For Plaintiff to succeed on a claim under 42 U.S.C. § 1983
relief above the speculative level.” Twombly, 550 U.S. at 555.
                                                                         claim, he must prove that the defendant, while acting under
                                                                         color of state law, deprived him of his rights, privileges, or
The Court recognizes Plaintiff is proceeding pro se and,
                                                                         immunities secured by the Constitution or laws of the United
accordingly, his pleadings are held to a “less stringent
                                                                         States. Cornejo v. Bell, 592 F.3d 121, 127 (2d Cir.2010); see
standard than formal pleadings drafted by lawyers.” Ferran
                                                                         42 U.S.C. § 1983. A civil rights complaint “must contain
v. Town of Nassau, 11 F.3d 21, 22 (2d Cir.1993) (quoting
                                                                         specific allegations of fact which indicate a deprivation
Hughes v. Rowe, 449 U.S. 5, 9, 101 S.Ct. 173, 66 L.Ed.2d 163
                                                                         of constitutional [or federal statutory] rights; allegations
(1980)). Plaintiff's pleadings “must be construed liberally and
                                                                         which are nothing more than broad, simple, and conclusory
interpreted to raise the strongest arguments that they suggest.”
                                                                         statements are insufficient to state a claim under § 1983.”
Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d
                                                                         Alfaro Motors, Inc. v. Ward, 814 F.2d 883, 887 (2d Cir.1987).
Cir.2006); Pabon v. Wright, 459 F.3d 241, 248 (2d Cir.2006);
                                                                         A defendant's personal involvement in a § 1983 claim is a
Brownell v. Krom, 446 F.3d 305, 310 (2d Cir.2006); Forsyth
                                                                         prerequisite to an award of damages. Wright v. Smith, 21
v. Fed'n Employment & Guidance Serv., 409 F.3d 565, 569
                                                                         F.3d 496, 501 (2d Cir.1994). A plaintiff must allege specific
(2d Cir.2005). However, pro se litigants are not exempt “from
                                                                         facts to demonstrate that a particular defendant was personally
compliance with relevant rules of procedural and substantive
                                                                         or directly involved in the violation. Provost v. City of
law.” Traguth v. Zuck, 710 F.2d 90, 95 (2d Cir.1983).
                                                                         Newburgh, 262 F.3d 146, 155 (2d Cir.2001). The requirement
                                                                         of personal involvement may be satisfied by showing that the
b. Motion to Amend the Complaint                                         defendant: (1) personally participated in the violation; (2) was
Plaintiff cross-moves to file an amended complaint. A party              grossly negligent in supervising subordinates who committed
seeking to amend a pleading more than 21 days after the filing           the wrongful acts; or (3) exhibited deliberate indifference by
of a responsive pleading may do so with the consent of all               failing to act on information indicating the unconstitutional



                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  2
Blond v. City of Schenectady, Not Reported in F.Supp.2d (2010)


acts were occurring. Provost, 262 F.3d at 154; see also Colon       was arrested, it makes no claim that the arrest was without
v. Coughlin, 58 F.3d 865, 873 (2d Cir.1995) (citing Williams        probable cause. Accordingly, any malicious prosecution and
v. Smith, 781 F.2d 319, 323–24 (2d Cir.1986)).                      false arrest claims must be DISMISSED.

                                                                    Defendants move to dismiss any claim concerning the
a. The City of Schenectady                                          failure to administer Miranda warnings on the ground that
The City of Schenectady moves to dismiss the claims against         it does not give rise to a private cause of action for
it on the ground that Plaintiff has failed to demonstrate a         damages. A Section 1983 claim cannot stand solely on the
violation of any rights caused by municipal policy or custom.       basis of an alleged failure to administer Miranda warnings.
A municipality may not be held liable under Section 1983            Deshawn E. by Charlotte E. v. Safir, 156 F.3d 340, 346
solely on the doctrine of respondeat superior. Monell v. Dep't      (2d Cir.1998) (“[P]laintiffs cannot base a § 1983 claim
of Soc. Services of City of New York, 436 U.S. 658, 691, 98         solely on a law enforcement officer's failure to administer
S.Ct. 2018, 56 L.Ed.2d 611 (1978). To be held liable for a          Miranda warnings....”); Neighbor v. Covert, 68 F.3d 1508,
constitutional violation, a municipality must have adopted a        1510–1511 (2d Cir.1995) ( “[E]ven if we were to assume
policy or custom that caused a deprivation of constitutional        that [the plaintiff's] Miranda rights had been violated, that
rights, or it must have directly caused an employee to violate      violation, standing alone, would not form a basis for liability
another's constitutional rights. Monell, 436 U.S. at 692; see       under § 1983.”). There is no allegation that coercion was
Ximines v. George Winqate High Sch., 516 F.3d 156, 160              applied to obtain a waiver of Plaintiff's rights against self-
(2d Cir.2008). Here, Plaintiff fails to allege sufficient facts     incrimination and/or to obtain a inculpatory statements or
to support a reasonable inference that a municipal policy or        that any such statements were then used against Plaintiff in
custom resulted in a deprivation of his rights. Accordingly,        criminal proceedings. Accordingly, Plaintiff fails to state a
Plaintiff's claims against the City of Schenectady must be          claim upon which relief can be granted. Id. Further, because
DISMISSED.                                                          it appears that Plaintiff is currently incarcerated for crimes
                                                                    for which he was arrested in May 2008, any such claims
                                                                    may run afoul of the rule set forth in Heck v. Humphrey, 512
b. The Mayor and the Chief of Police
                                                                    U.S. 477, 486–89, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994) (a
 *4 The Mayor and the Chief of Police move to dismiss the
                                                                    Section 1983 suit for damages that “would necessarily imply
claims against them on the ground that Plaintiff failed to plead
                                                                    the invalidity of [the plaintiff's] conviction or sentence” is not
any personal involvement by them. As previously noted,
                                                                    cognizable, unless the plaintiff can show that the conviction
“personal involvement of defendants in alleged constitutional
                                                                    or sentence has been “reversed on direct appeal, expunged by
deprivations is a prerequisite to an award of damages under
                                                                    executive order, declared invalid by a state tribunal authorized
§ 1983.” Farrell v. Burke, 449 F.3d 470, 484 (2d Cir.2006).
                                                                    to make such determination, or called into question by a
Here, Plaintiff does not allege any facts plausibly indicating
                                                                    federal court's issuance of a writ of habeas corpus.”).
that either the Mayor or the Chief of Police Chief were
personally involved in any alleged constitutional violations
arising from his arrest, incarceration, or prosecution. Plaintiff   d. Inadequate Medical Care
similarly fails to plead sufficient facts to state a claim under     *5 To the extent Plaintiff asserts a Fourteenth or Eighth
the standards for supervisory liability applicable to § 1983        Amendment claim of inadequate medical care, any such
claims. Accordingly, Plaintiff's claims against the Mayor and       claim must be dismissed because he failed to allege
the Chief of Police must be DISMISSED.                              facts plausibly suggesting an unconstitutional deprivation of
                                                                    medical treatment. To establish such a claim, Plaintiff must
                                                                    show that defendants were deliberately indifferent to his
c. False Arrest, Malicious Prosecution, Failure to Provide
                                                                    serious medical needs. Estelle v. Gamble, 429 U.S. 97, 104,
Miranda Warnings, and Coercive Questioning
                                                                    97 S.Ct. 285, 50 L.Ed.2d 251 (1976); Harrison v. Barkley, 219
Defendants move to dismiss any false arrest and malicious
                                                                    F.3d 132, 136 (2d Cir.2000); Chance v. Armstrong, 143 F.3d
prosecution claims on the ground that Plaintiff does not
                                                                    698, 702 (2d Cir.1998). The deliberate indifference standard
allege that the criminal charges were disposed of in his favor.
                                                                    contains both an objective element and a subjective element.
Plaintiff does not allege in his Complaint that any criminal
                                                                    The former requires that the alleged deprivation of care be
actions against him were disposed of in his favor. While
                                                                    sufficiently serious in objective terms: the plaintiff's condition
the Complaint does allege facts suggesting that Plaintiff
                                                                    must present a “condition of urgency, one that may produce


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                3
Blond v. City of Schenectady, Not Reported in F.Supp.2d (2010)


death, degeneration, or extreme pain.” Hathaway, 37 F.3d            circumstances, including “the severity of the crime at issue,
at 66. The subjective element requires a showing that the           whether the suspect poses an immediate threat to the safety
defendants were aware of plaintiff's serious medical needs and      of the officers or others, and whether he is actively resisting
consciously disregarded a substantial risk of serious harm. Id.     arrest or attempting to evade arrest by flight.” Graham, 490
                                                                    U.S. at 396. “The ‘reasonableness' of a particular use of
Here, Plaintiff's allegations against Defendants are                force must be judged from the perspective of a reasonable
insufficient to establish a constitutional deprivation. Plaintiff   officer on the scene, rather than with the 20/20 vision of
fails to allege a serious medical condition for which he            hindsight.” Id. “ ‘Not every push or shove, even if it may
sought and was denied treatment. Although Plaintiff was             later seem unnecessary in the peace of a judge's chambers,’
sprayed with pepper spray and he was not permitting to rinse        violates the Fourth Amendment.” Id. Dismissing an excessive
his eyes for thirty to sixty minutes, this is insufficient to       force claim is appropriate where “no reasonable fact finder
state a claim. See Strassner v. O'Flynn, 2006 WL 839411,            could conclude that the officers' conduct was objectively
at *8 (W.D.N.Y.2006) (and cases cited therein) (exposure            unreasonable.” Amnesty Am. v. Town of West Hartford, 361
to temporary discomfort of pepper spray is not a serious            F.3d 113, 123 (2d Cir.2004). For a plaintiff to prevail on a
medical need). Plaintiff similarly fails to allege what harm,       motion to dismiss, he must show that “no rational jury could
if any, resulted from the delay in treatment. Moreover, there       [find] that the force used was so excessive that no reasonable
are insufficient allegations of deliberate indifference to any      officer would have made the same choice.” Lennon v. Miller,
medical need. Once he was brought to the police station             66 F.3d 416, 426 (2d Cir.1995).
and pictures were taken, Plaintiff was permitted to rinse
his face. To the extent Plaintiff complained of glass in his        Defendants contend that the use of pepper spray by an
eye (which could constitute a serious medical need), an             arresting officer does not by itself rise to the level of
ambulance was called and Plaintiff was taken to the hospital        excessive use of force. In some cases, an unconstitutional
where a nurse rinsed his eye and did not find any glass.            act or injury may be so de minimis that the act cannot
Accordingly, Plaintiff's claim of inadequate medical care           rise to the level of a constitutional violation as a matter of
must be DISMISSED.                                                  law. Romano v. Howarth, 998 F.2d 101, 105 (2d Cir.1993)
                                                                    (“[A] de minimis use of force will rarely suffice to state
                                                                    a constitutional claim.”). The Second Circuit has noted,
e. Excessive Force and Failure to Intervene                         however, that “infliction of pepper spray on an arrestee has a
Defendants next move to dismiss the excess force and                variety of incapacitating and painful effects ... and, as such,
failure to intervene claims. When evaluating an excessive           its use constitutes a significant degree of force.” Tracy v.
use of force claim under the Fourth Amendment, “courts              Freshwater, ––– F.3d ––––, ––––, 2010 WL 4008747 at *7
should examine whether the use of force is objectively              (2d Cir. Oct.14, 2010). “Accordingly, a number of our sister
unreasonable ‘in light of the facts and circumstances               circuits have made clear that it should not be used lightly or
confronting them, without regard to [the officers'] underlying      gratuitously against an arrestee who is complying with police
intent or motivation.’ ” Jones v. Parmley, 465 F.3d 46, 61          commands or otherwise poses no immediate threat to the
(2d Cir.2006) (quoting Graham v. Connor, 490 U.S. 386, 397,         arresting officer.” Id. In Tracy, the Second Circuit held that the
109 S.Ct. 1865, 104 L.Ed.2d 443 (1989)). Courts measure the         use of pepper spray on an individual who was handcuffed and
reasonableness of the use of force by considering “the facts        was not offering physical resistance could be unreasonable
and circumstances of each particular case, including the crime      under the circumstances. Id. Although Plaintiff admits to
committed, its severity, the threat of danger to the officer and    being drunk and angry and to having broken out the window
society, and whether the suspect is resisting or attempting to      of the police car, he also claims to have been handcuffed
evade arrest.” Parmley, 465 F.3d at 61 (quoting Thomas v.           and placed on the ground with two police officers on top of
Roach, 165 F.3d 137, 143 (2d Cir.1999)).                            him at the time he was pepper sprayed. These allegations are
                                                                    sufficient to plausible state a claim for the use of excessive
 *6 A police officer may use some degree of force when              force against the officer using the pepper spray and for a
making an arrest, but the amount of force “must be reasonably       failure to intervene against the officer who was present but
related to the nature of [the] resistance and the force             failed to intercede. O'Neill v. Krzeminski, 839 F.2d 9, 11 (2d
used, threatened, or reasonably perceived to be threatened,         Cir.1988).
against the officer.” Sullivan v. Gagnier, 225 F.3d 161, 166
(2d Cir.2000). The court must examine the totality of the


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                4
Blond v. City of Schenectady, Not Reported in F.Supp.2d (2010)



IV. CONCLUSION                                                      In all other regards, the motion to dismiss is DENIED.
 *7 For the foregoing reasons, Defendants' motion to dismiss        Plaintiff's motion to for leave to amend his original complaint
is GRANTED as follows:                                              is DENIED WITH LEAVE TO RENEW UPON PROPER
                                                                    PAPERS.
  a. the claims against the City of Schenectady, the Mayor,
     and the Chief of Police are DISMISSED IN THEIR
     ENTIRETY; and                                                  IT IS SO ORDERED.
  b. and claims alleging malicious prosecution, false arrest,       All Citations
     the failure to provide medical care, or arising out
     of the failure to administer Miranda warnings are              Not Reported in F.Supp.2d, 2010 WL 4316810
     DISMISSED.

End of Document                                                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               5
